PROSPECTUS June 1, 2009 Van Eck Funds Multi-Manager Alternatives FundClass A: VMAAX These securities have not been approved or disapproved either by the Securities and Exchange Commission (SEC) or by any State Securities Commission. Neither the SEC nor any State Commission has passed upon the accuracy or adequacy of this prospectus. Any claim to the contrary is a criminal offense. Transfer Agent:DST Systems, Inc.P.O. Box 218407Kansas City, Missouri 64121-8407 TABLE OF CONTENTS I. Multi-Manager Alternatives Fund (Class A) 4 II. Additional Investment Strategies 29 III. Shareholder Information 35 VAN ECK FUNDS (THE TRUST), IS A REGISTERED INVESTMENT COMPANY COMPRISED OF FOUR SEPARATE SERIES. THIS PROSPECTUS PERTAINS TO ONE SERIES OF THE TRUST: MULTI-MANAGER ALTERNATIVES FUND (THE FUND). OTHER SERIES (EMERGING MARKETS FUND, GLOBAL HARD ASSETS FUND AND INTERNATIONAL INVESTORS GOLD FUND) ARE OFFERED IN A SEPARATE PROSPECTUS. VAN ECK ASSOCIATES CORPORATION SERVES AS INVESTMENT ADVISER (THE ADVISER) TO EACH SERIES OF THE TRUST. THE FUND OFFERS TWO CLASSES OF SHARES: CLASS A AND CLASS I. THIS PROSPECTUS PROVIDES INVESTORS WITH RELEVANT INFORMATION ABOUT THE FUNDS CLASS A SHARES. A SEPARATE PROSPECTUS OFFERS INFORMATION REGARDING THE FUNDS CLASS I SHARES. THE FUNDS SEPARATE SHARE CLASSES HAVE DIFFERENT EXPENSES; AS A RESULT, THEIR INVESTMENT PERFORMANCES WILL DIFFER. INVESTORS SHOULD CONSIDER WHICH CLASS IS BEST SUITED FOR THEIR INVESTMENT NEEDS. 3 I. MULTI-MANAGER ALTERNATIVES FUND INVESTMENT OBJECTIVE The Multi-Manager Alternatives Fund seeks to achieve consistent absolute (positive) returns in various market cycles. The Funds objective is fundamental and may only be changed with the approval of shareholders. PRINCIPAL INVESTMENT STRATEGIES The Fund pursues its objective by allocating its assets among (i) investment sub-advisers (the Sub-Advisers) with experience in managing absolute return strategies, and (ii) affiliated and unaffiliated funds, including open end and closed end funds and exchange traded funds (ETFs), which employ a variety of investment strategies, including absolute return strategies (collectively, the Underlying Funds). Absolute return strategies are intended to provide absolute (positive) returns in various market cycles by exploiting disparities or inefficiencies in markets, geographical areas and companies, taking advantage of anticipated price movements up and/or down of securities and markets, or benefiting from cyclical relationships or special situations (such as reorganizations). The main absolute return strategies that may be employed by the Sub-Advisers and certain Underlying Funds include: DIRECTIONAL AND TACTICAL STRATEGIES Directional and tactical strategies seek to exploit broad market trends in equities, interest rates or commodity prices. These strategies may include: Long/Short Equity : A long/short strategy seeks to invest in securities believed to be undervalued or offer high growth opportunities while also attempting to reduce overall market risk or take advantage of an anticipated decline in the price of an overvalued company or index by using short sales or options on common stocks or indexes to hedge risk. These strategies may also use derivatives, including options, financial futures and options on futures. Long and short positions may not be invested in equal dollars and, as such, may not seek to neutralize general market risks. Long-Only : A long-only strategy seeks to invest in stocks that are believed to have appreciation potential. These strategies may concentrate in certain markets, industries or geographical areas. These strategies are primarily managed for absolute return and to assess risk and opportunity on an absolute, not an index-relative basis. Short-Only : A short-only strategy seeks to identify securities that are expected to depreciate in value. In a short sale, the Fund borrows an equity security from a broker, and then sells it. If the value of the security goes down, the Fund can buy it back in the market and return it to the broker, 4 making a profit. These strategies may be employed to hedge or offset long-only equity strategies of similar size in assets and volatility. Long/Short Credit & Fixed Income : A long/short credit strategy combines long and short positions in debt securities of domestic and foreign governments, agencies, and companies of all maturities and qualities, including high yield (junk bonds) and Treasury Inflation-Protected Securities (TIPS), ETFs and emerging market debt. These strategies may invest in mortgage-backed securities, collateralized mortgage obligations, asset-backed securities and other mortgage related securities. Strategies may focus on short positions by utilizing instruments to anticipate the decline in the price of an overvalued security or type of security. Such hedging instruments could include individual bonds or related stocks, futures contracts or other instruments. Global Macro and Emerging Markets : Global macro and emerging markets seek to profit from directional changes in currencies, stock markets, commodity prices and market volatility. Global macro strategies may utilize positions held through individual securities, ETFs, derivative contracts, swaps or other financial instruments linked to major market, sector or country indices, fixed income securities, currencies and commodities. These strategies may invest in a limited number of securities, issuers, industries or countries which may result in higher volatility. EVENT-DRIVEN STRATEGIES Event-driven strategies seek to benefit from price movements caused by anticipated corporate events, such as mergers, acquisitions, spin-offs or other special situations. These strategies may include: Distressed Securities: Investing in the securities of issuers in financial distress based upon the expectations of the manager as to whether a turnaround may materialize. Special Situations : Investing in the securities of issuers based upon the expectations of the manager as to whether the price of such securities may change in the short term due to a special situation, such as a stock buy-back, spin-off, bond upgrade or a positive earnings report. Merger Arbitrage : Seeking to exploit price differentials in the shares of companies that are involved in announced corporate events, such as mergers, by assessing the likelihood that such events will be consummated as proposed. 5 I. MULTI-MANAGER ALTERNATIVES FUND (continued) ARBITRAGE STRATEGIES Arbitrage strategies seek to exploit price differences in identical, related or similar securities on different markets or in different forms so as to minimize overall market risk. These strategies may include: Fixed Income or Interest Rate Arbitrage: Buying and shorting different debt securities and/or futures contracts, including interest rate swap arbitrage, U.S. and non-U.S. bond arbitrage. Convertible Arbitrage: Seeking to exploit price differentials in the convertible bond markets by buying the convertible bond, and shorting the common stock, of the same company. Pairs Trading : Certain securities, often competitors in the same sector, are sometimes correlated in their day-to-day price movements. If the performance link breaks down, i.e., one stock trades up while the other traded down, a manager may sell the outperforming stock and buy the underperforming one, based on the assumption that the spread between the two would eventually converge. This may help to hedge against market and sector risk. Equity Market Neutral: A market neutral strategy combines long and short equity positions to seek to keep its exposure to overall market risk very low. Such strategies take long positions in those securities believed to have attractive appreciation potential and short positions in those securities believed to have depreciation potential. These strategies are typically constructed to attempt to be beta-neutral and attempt to control one or more industry, sector, market capitalization and other potential market bias exposures. The Adviser determines the allocation of the Funds assets among the various Sub-Advisers and Underlying Funds. The Adviser has retained Explorer Alternative Management, LLC (Explorer) to act as a Sub-Adviser to the Fund and to assist it in determining the appropriate allocation of the Funds assets among the Funds other Sub- Advisers as well as Underlying Funds. Explorer will not directly manage assets of the Fund. In selecting and weighting investment options, the Adviser seeks to identify Sub-Advisers and Underlying Funds which, based on their investment styles and historical performance, have the potential, in the opinion of the Adviser, to perform independently of each other and achieve positive risk-adjusted returns in various market cycles. This is referred to as low correlation. The degree of correlation of any given investment strategy of a Sub-Adviser or an Underlying Fund will, with other investment strategies and the market as a whole, vary as a result of market conditions and other factors, and some 6 Sub-Advisers and Underlying Funds will have a greater degree of correlation with each other and with the market than others. By allocating its assets among a number of investment options, the Fund seeks to achieve diversification, less risk and lower volatility than if the Fund utilized a single manager or a single strategy approach. The Fund is not required to invest with any minimum number of Sub-Advisers or Underlying Funds, and does not have minimum or maximum limitations with respect to allocations of assets to any Sub-Adviser, investment strategy or market sector. The Adviser may change the allocation of the Funds assets among the available investment options, and may add or remove Sub-Advisers, at any time. For a variety of reasons, including capacity and regulatory limitations, not all the Sub-Advisers may be available to the Fund if it chooses to use them in the future. Each Sub-Adviser is responsible for the day-to-day management of its allocated portion of Fund assets. The Adviser has ultimate responsibility, subject to the oversight of the Board of Trustees of the Fund, to oversee the Sub-Advisers, and to recommend their hiring, termination and replacement. Explorer will assist the Adviser in the Sub-Adviser selection and monitoring process. The Adviser may hire and terminate Sub-Advisers in accordance with the terms of an exemptive order obtained by the Fund and the Adviser from the SEC, under which the Adviser is permitted, subject to supervision and approval of the Board of Trustees, to enter into and materially amend sub-advisory agreements without seeking shareholder approval. The Adviser will furnish shareholders of the Fund with information regarding a new Sub-Adviser within 90 days of the hiring of the new Sub-Adviser. Currently, in addition to the sub-advisory agreement with Explorer, the Adviser has entered into sub-advisory agreements with the following seven Sub-Advisers with respect to the Fund. Below is a description of each Sub-Advisers investment style. The Fund may select a variation of these strategies or another strategy offered by the Sub-Advisers. ¡ Clutterbuck Capital Management LLC employs an opportunistic, low exposure long/short credit strategy. ¡ Columbus Circle Investors employs a long/short equity strategy in health care stocks. ¡ Dix Hills Partners, LLC employs a directional trading strategy in Treasury bonds of various maturities. ¡ Lazard Asset Management LLC employs a long-biased global asset allocation strategy. 7 MULTI-MANAGER ALTERNATIVES FUND (continued) ¡ Martingale Asset Management, L.P. employs a long/short equity strategy. ¡ PanAgora Asset Management, Inc. employs a quantative fixed income long/short strategy. ¡ Tetra Capital Management, LLC employs a long/short primarily U.S. equity strategy. As of the date of this Prospectus, the Funds assets have not yet been allocated among the Sub-Advisers. Each Underlying Fund invests its assets in accordance with its investment strategy. The Fund may invest in Underlying Funds in excess of the limitations under the Investment Company Act of 1940, as amended (the 1940 Act), pursuant to either an exemptive order obtained by the Fund and the Adviser from the SEC or an exemptive order obtained by an Underlying Fund from the SEC and consistent with the conditions specified in such order. Investments in the securities of Underlying Funds involve duplication of advisory fees and certain other expenses. By investing in an Underlying Fund, the Fund becomes a shareholder of that Underlying Fund. As a result, the Funds shareholders will indirectly bear the Funds proportionate share of the fees and expenses paid by shareholders of the Underlying Fund, in addition to the fees and expenses the Funds shareholders directly bear in connection with the Funds own operations. To minimize the duplication of fees, the Adviser has agreed to waive the management fee it charges to the Fund by any amount it collects as a management fee from an Underlying Fund managed by the Adviser, as a result of an investment of the Funds assets in such Underlying Fund. In addition to Sub-Advisers and Underlying Funds, the Fund may invest indirectly in strategies or managers through securities, funds, notes, certificates, options, swaps or other derivative instruments, including instruments indexed to baskets of underlying funds. The Funds assets will be primarily invested in common stock, convertible or non-convertible preferred stock, and fixed-income securities of U.S. and foreign governments, semi-government, their agencies and instrumentalities, non-governmental organizations, supra-national organizations and companies, including those in or that have operations in emerging markets. The Fund may invest in foreign securities, depositary receipts and shares relating to foreign securities. The Fund may also invest in rights, warrants, forward, futures and options contracts and other derivative securities; and enter into equity, interest rate, index and currency rate swap agreements. 8 In addition, the Fund may invest in funds that seek to track investable hedge fund indices; directly and indirectly in commodities; make direct investments in equity interests in trusts, partnerships, joint ventures and other unincorporated entities or enterprises; and invest in securities of companies in initial public offerings. A portion of the Funds assets may be invested in cash, cash equivalents, or in money market funds. The Fund may take temporary defensive positions in high quality, U.S. short-term debt securities or other money market instruments in response to adverse market, economic, political or other conditions or to enable the Fund to implement an investment strategy quickly. To the extent that the Fund takes a temporary defensive position, it will not be pursuing its objective. For purposes of any investment restrictions, percentage limitations apply at the time of investment, and a later increase or decrease in percentage resulting from a change in value of portfolio securities or amount of net assets will not be considered a violation of the restriction. For more information about investment strategies and associated risks, see the Additional Investment Strategies section. 9 PRINCIPAL RISKS PRINCIPAL RISKS There is no assurance that the Fund will achieve its investment objective. The Funds share price will fluctuate with changes in the market value of the Funds portfolio securities. When you sell Fund shares, they may be worth less than what you paid for them and, accordingly, you can lose money investing in the Fund. AGGRESSIVE STRATEGIES Definition The Fund, the Sub-Advisers and the Underlying Funds may use aggressive investment strategies, including absolute return strategies, that are riskier than those used by typical mutual funds. Risk If the Fund and Sub-Advisers are unsuccessful in applying these investment strategies, the Fund and you may lose more money than if you had invested in another mutual fund that did not invest aggressively. Given the Funds emphasis on aggressive strategies and investment techniques, and the possible concentration of the Funds assets in certain sectors and geographical regions, an investment in the Fund should be considered part of an overall investment program, rather than a complete investment program. Because the Funds investment selections are designed to achieve low correlation with securities markets, the return and net asset value of the Fund may deviate from overall market returns to a greater degree than those of traditional mutual funds. 10 ARBITRAGE TRADING RISKS Definition The Sub-Advisers may engage in transactions that attempt to exploit price differences of identical, related or similar securities on different markets or in different forms. Risk The underlying relationships between securities in which the Fund takes investment positions may change in an adverse manner, in which case the Fund may realize losses. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition and selling short the acquirers securities. If an acquisition is called off or otherwise not completed, the Fund may realize losses on the shares of the target company it acquired and on its short position in the acquirers securities. BORROWING; LEVERAGE RISK Definition Borrowing to invest more is called leverage. The Fund may borrow, provided that the amount of borrowing is no more than one third of the net assets of the Fund plus the amount of all borrowings. The Fund is required to be able to restore borrowing to its permitted level asset within three days, if it should increase to more than one-third as stated above, including by selling securities, even if the sale hurts the Funds investment performance. The Fund expects to borrow only through negotiated loan agreements with commercial banks or other institutional lenders. Risk Leverage exaggerates the effect of rises or falls in prices of securities bought with borrowed money. Borrowing also costs money, including fees and interest. 11 PRINCIPAL RISKS (continued) COMMON STOCKS Definition Common stocks are securities representing equity ownership in a corporation. Risk A principal risk of investing in the Fund is associated with its common stock investments. In general, stock values fluctuate in response to activities specific to the company as well as general market, economic and political conditions. These prices can fluctuate widely in response to these factors. CONVERTIBLE SECURITIES Definition A convertible security is a security that can be exchanged for a specified amount of another, generally related security, at the option of the issuer and/or the holder. Risk The Funds investments in convertible securities subject the Fund to the risks associated with both fixed-income securities and common stocks. To the extent that a convertible securitys investment value is greater than its conversion value, its price will be likely to increase when interest rates fall and decrease when interest rates rise, as with a fixed-income security. If the conversion value exceeds the investment value, the price of the convertible security will tend to fluctuate directly with the price of the underlying equity security. 12 DERIVATIVES AND STRUCTURED NOTES Definition Derivatives are financial instruments, such as swaps, options, warrants, futures contracts, currency forwards and structured notes, whose values are based on the value of one or more indicators, such as a security, asset, currency, interest rate, or index. The Fund may use leveraged or unleveraged index-linked notes, which are derivative debt instruments with principal and/or coupon payments linked to the value of a specific index. These notes are sometimes referred to as structured notes because the terms of these notes may be structured by the issuer and the purchaser of the note. Risk Derivatives are subject to a number of risks, such as potential changes in value in response to market developments or as a result of the counterpartys credit quality and the risk that a derivative transaction may not have the effect the Adviser anticipated. Derivatives also involve the risk of mispricing or improper valuation and the risk that changes in the value of a derivative may not correlate perfectly with the underlying indicator. Derivative transactions can create investment leverage and may be highly volatile. Many derivative transactions are entered into over the counter (not on an exchange or contract market); as a result, the value of such a derivative transaction will depend on the ability and the willingness of the Funds counterparty to perform its obligations under the transaction. If a counterparty were to default on its obligations, the Funds contractual remedies against such counterparty may be subject to bankruptcy and insolvency laws, which could affect the Funds rights as a creditor (e.g., the Fund may not receive the net amount of payments that it is contractually entitled to receive). A liquid secondary market may not always exist for the Funds derivative positions at any time. For a complete discussion of the kinds of derivatives in which the Fund may invest, and of their risks, please see the Funds Statement of Additional Information (SAI). 13 PRINCIPAL RISKS (continued) DEFENSIVE INVESTING Definition Defensive investing is a deliberate, temporary shift in portfolio strategy which may be undertaken when markets start behaving in volatile or unusual ways. The Fund may, for temporary defensive purposes, invest a substantial part of its assets in bonds of the U.S. or foreign governments, certificates of deposit, bankers acceptances, shares of money market funds, high grade commercial paper, and/or repurchase agreements. At such times, the Fund may have all of its assets invested in a single country or currency. Risk When the Fund has invested defensively in low-risk, low-return securities, it may miss an opportunity for profit in its normal investing areas. The Fund may not achieve its investment objective during periods of defensive investing. DIRECT INVESTMENTS Definition Direct investments are investments made directly with an enterprise through a shareholder or similar agreementsnot through publicly traded shares or interests. Direct investments may involve high risk of substantial loss. Such positions may be hard to sell, because they are not listed on an exchange and the prices of such positions may be unpredictable. Risk A direct investment price as stated for valuation may not be the price the Fund could actually get if it had to sell. Private issuers do not have to follow all the rules of public issuers. The Board of Trustees considers direct investments illiquid and will aggregate direct investments with other illiquid investments under the illiquid investing limits of the Fund. 14 DISTRESSED SECURITIES Definition Distressed securities are securities of issuers which have defaulted on their obligations or have filed for bankruptcy protection or are trading at prices that suggest a significant possibility of default. Risk Distressed securities are at high risk for default. If a distressed issuer defaults, the Fund may experience legal difficulties and negotiations with creditors and other claimants. The Fund may recover none or only a small percentage of its investment or have a time lag between when an investment is made and when the value of the investment is realized. The legal and other monitoring costs that are involved in protecting the value of the Funds claims may result in losses as well. Distressed securities may be illiquid. EMERGING MARKETS SECURITIES Definition Emerging markets securities are securities of companies that are primarily located in developing countries. (See Foreign Securities on page 17 for basic information on foreign investment risks.) Risk Investments in emerging markets securities are exposed to a number of risks that may make these investments volatile in price or difficult to trade. Political risks may include unstable governments, nationalization, restrictions on foreign ownership, laws that prevent investors from getting their money out of a country and legal systems that do not protect property rights as well as the laws of the U.S. Market risks may include economies that concentrate in only a few industries, securities issues that are held by only a few investors, limited trading capacity in local exchanges and the possibility that markets or issues may be manipulated by foreign nationals who have inside information. 15 PRINCIPAL RISKS (continued) EVENT-DRIVEN INVESTING Definition Event-driven investing focuses on companies involved in (or the target of) acquisition attempts or tender offers or companies involved in work-outs, liquidations, spinoffs, reorganizations, bankruptcies and similar transactions; or markets or companies in the midst of a period of economic or political instability. Risk The transaction in which such a business enterprise is involved may either be unsuccessful, take considerable time or may result in a distribution of cash or a new security, the value of which may be less than the purchase price to the Fund of the security or other financial instrument in respect of which the distribution is received. Similarly, if an anticipated transaction does not in fact occur, the Fund may be required to sell its investment at a loss. Risk of default as to debt securities and bankruptcy or insolvency with respect to equity securities, can result in the loss of the entire investment in such companies. FIXED-INCOME SECURITIES Definition Fixed-income securities may include bonds and other forms of debentures or obligations. When an issuer sells debt securities, it sells them for a certain price, and for a certain term. Over the term of the security, the issuer promises to pay the buyer a certain rate of interest, then to repay the principal at maturity. Fixed-income securities are also bought and sold in the secondary marketthat is, they are traded by people other than their original issuers. Risk All debt securities are subject to two types of risk: credit risk and interest rate risk. Credit risk refers to the possibility that the issuer of a security will be unable to make interest payments and repay the principal on its debt. Interest rate risk refers to fluctuations in the value of a debt security resulting from changes in the general level of interest rates. When the general level of interest rates goes up, the prices of most debt securities go down. When the general level of interest rates goes down, the prices of most debt securities go up. 16 FOREIGN SECURITIES Definition Foreign securities are securities issued by foreign companies, traded in foreign currencies or issued by companies with most of their business interests in foreign countries. Risk Foreign investing involves greater risks than investing in U.S. securities. These risks include: exchange rate fluctuations and exchange controls; less publicly available information; more volatile or less liquid securities markets; and the possibility of arbitrary action by foreign governments, including the takeover of property without adequate compensation or imposition of prohibitive taxation, or political, economic or social instability. Foreign accounting can be differentand less revealingthan American accounting practices. There is generally less information available regarding foreign issuers than U.S. issuers, and foreign regulation of stock exchanges may be inadequate or irregular. Foreign securities also may have varying tax consequences (see the section entitled Taxes in the SAI). Some of these risks may be reduced when the Fund invests indirectly in foreign issues through American Depositary Receipts (ADRs), European Depositary Receipts (EDRs), American Depositary Shares (ADSs), Global Depositary Shares (GDSs), and other securities which are traded on larger, recognized exchanges and in stronger, more recognized currencies. Russia: The Fund will invest only in those Russian companies whose registrars have contracted to allow the Funds Russian sub-custodian to inspect share registers and to obtain extracts of share registers through regular audits. These procedures may reduce the risk of loss, but there can be no assurance that they will be effective. 17 PRINCIPAL RISKS (continued) INDUSTRY CONCENTRATION Definition As part of its investment strategy, the Fund may invest a substantial portion of its assets in securities of companies in a particular industry. Risk For example, one of the Sub-Advisers strategies focuses on health care stocks. The health care industry is subject to regulatory action by a number of private and governmental agencies, including federal, state and local governmental agencies. A major source of revenues for the health care industry is payments from Medicare and Medicaid programs. As a result, the industry is sensitive to legislative changes and reductions in governmental spending for such programs. Numerous other factors may also affect the industry, such as general and local economic conditions, demand for services, expenses (including malpractice insurance premiums) and competition among health care providers. As such, the securities of companies in the industry may exhibit greater price volatility than those of companies in other industries. INVESTMENTS IN UNDERLYING FUNDS Definition The performance and risks of the Fund will directly correspond to the performance and risks of the Underlying Funds in which it invests and the securities held by the Underlying Funds. Risk To the extent that the Fund invests more of its assets in one Underlying Fund than another, the Fund will have greater exposure to the risks of that Underlying Fund. The Underlying Funds will not necessarily make consistent investment decisions. One Underlying Fund may buy the same security that another Underlying Fund is selling. The Fund would indirectly bear the costs of both trades. Because the Fund indirectly pays a portion of the expenses incurred by the Underlying Funds, an investment in the Fund entails more direct and indirect expenses than a direct investment in the Underlying Funds. As the Funds allocations among the Underlying Funds change from time to time, or to the extent that the expense ratios of the Underlying Funds change, the average operating expenses borne by the Fund may increase or decrease. 18 LOW RATED FIXED-INCOME SECURITIES(JUNK BONDS) Definition Low rated fixed income securities include debt securities, foreign and domestic, rated below investment grade by ratings services as well as non-rated fixed income securities. Risk These securities are also called junk bonds. In the market, they can behave somewhat like stocks, with prices that can swing widely in response to the health of their issuers and to changes in interest rates. They also bear the risk of untimely payment. By definition, they involve more risk of default than do higher- rated issues. Additionally, evaluating credit risk for non-U.S. debt securities involves greater uncertainty because credit rating agencies throughout the world have different standards, making comparisons across countries difficult. The market for international, non-investment grade debt securities is thinner and less active than that for higher-rated securities, which can adversely affect the prices at which securities are sold. In addition, adverse publicity and investor perceptions about international, non-investment grade debt securities, whether or not based on fundamental analysis, may be a contributing factor in a decrease in the value and liquidity of such securities. 19 PRINCIPAL RISKS (continued) MULTIPLE INVESTMENT SUB-ADVISERS Definition The Fund pursues its objective by, among other things, allocating its assets among investment sub-advisers. Risk The Sub-Advisers make their trading decisions independently, and, as a result, it is possible that one or more Sub-Advisers may take positions in the same security or purchase/sell the same security at the same time without aggregating their transactions. This may cause unnecessary brokerage and other expenses to the Fund. Each Sub-Adviser uses a particular style or set of styles to select investments for the Fund. Those styles may be out of favor or may not produce the best results over the investment time periods. In addition, Sub-Advisers may base their investment decisions on analyses of historic relationships, correlations, assumptions, relative values or the occurrence of certain events that may be disrupted, fail to exist or materialize or affected by factors or events that the Sub-Adviser failed to consider or anticipate. Investment strategies and Sub-Advisers whose performance has historically been non-correlated or demonstrated low correlations to one another or to major world financial market indices may become correlated at certain times, such as during a liquidity crisis in global financial markets. Under these circumstances, absolute return and hedging strategies may cease to function as anticipated. NON-DIVERSIFICATION RISK Definition Non-diversified funds may invest in fewer assets or in larger proportions of the assets of single companies or industries. Risk Greater concentration of investments in non-diversified funds in which the Fund may invest may make those funds more volatile than diversified funds. A decline in the value of those investments would cause the Funds overall value to decline to a greater degree. 20 OPTIONS Definition The Fund may purchase and sell (write), for hedging and other purposes (such as creating synthetic positions) call and put options on domestic and foreign securities, foreign currencies, stock and bond indices, financial futures contracts, commodity futures contracts and other investments. Risk The Fund may invest in options which are either listed on a domestic securities exchange or traded on a recognized foreign exchange. In addition, the Fund may purchase or sell over-the-counter options for dealers or banks to hedge securities or currencies as approved by the Board of Trustees. In general, exchange traded options are third party contracts with standardized prices and expiration dates. Over-the-counter options are two party contracts with price and terms negotiated by the buyer and seller, are generally considered illiquid, and will be subject to the limitation on investments in illiquid securities. The Fund may sell (write) covered call or put options. An options transaction involves the writer of the option, upon receipt of a premium, giving the right to sell (call option) or buy (put option) an underlying asset at an agreed-upon exercise price. The holder of the option has the right to purchase (call option) or sell (put option) the underlying asset at the exercise price. If the option is not exercised or sold, it becomes worthless at its expiration date and the premium payment is lost to the option holder. As the writer of an option, the Fund keeps the premium whether or not the option is exercised. When the Fund sells a covered call option, which is a call option with respect to which the Fund owns the underlying assets, the Fund may lose the opportunity to realize appreciation in the market price of the underlying asset, or may have to hold the underlying asset, which might otherwise have been sold to protect against depreciation. A covered put option written by the Fund exposes it during the term of the option to a decline in the price of the underlying asset. A put option sold by the Fund is covered when, among other things, cash or short-term liquid securities are placed in a segregated account to fulfill the obligations undertaken. Covering a put 21 PRINCIPAL RISKS (continued) option sold does not reduce the risk of loss. In addition, the use of options involves the risk that a loss may be sustained as a result of the failure of the writer of the option contract to sell or buy the underlying as agreed. PORTFOLIO TURNOVER Definition The Fund may engage in active and frequent trading of its portfolio securities. Risk A portfolio turnover rate of 200%, for example, is equivalent to the Fund buying and selling all of its securities two times during the course of the year. A high portfolio turnover rate (over 100%) could result in higher brokerage costs and an increase in taxable capital gains distributions to the shareholders. See the sections on Dividends and Capital Gains and Federal Income Taxes. SHORT SALES Definition In a short sale, the Fund borrows an equity security from a broker, and then sells it. Risk If the value of the security goes down, the Fund can buy it back in the market and return it to the broker, making a profit. The Fund may also short-against-the-box, which is a short sale of a security that the Fund owns, for tax or other purposes. If the value of the security goes up, then if the Fund does not hold this security, the Fund will have to buy it back in the market at a loss to make good on its borrowing. Because there is theoretically no limit to the amount of the increase in price of the borrowed security, the Funds risk of loss on a short sale is potentially unlimited. The Fund is required to cover its short sales with collateral by depositing cash, U.S. government securities or other liquid high-quality securities in a segregated account. The total value of the assets deposited as collateral will not exceed 50% of the Funds net assets. 22 SWAP AGREEMENTS Definition Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year. In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a basket of securities representing a particular index. The Fund calculates it obligations under the swap on the net amount to be paid or received based on the relative values of the positions held by each party. Swaps do not involve the delivery of securities, other underlying assets or principal. Risk Accordingly, the risk of loss with respect to swaps is limited to the net amount of payments that the Fund is contractually obligated to make. Currency swaps usually involve the delivery of the entire principal value of one designated currency in exchange for the other designated currency. Therefore, the entire principal value of a currency swap is subject to the risk that the other party to the swap will default on its contractual delivery obligations. If there is a default by the counterparty, the Fund may have contractual remedies pursuant to the agreements related to the transaction. A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counterparty. OTHER RISKS The performance of the Fund also will depend on whether or not the Adviser is successful in applying the Funds investment strategies. The Fund is also subject to other risks from its permissible investments. For more information about these risks, see the Additional Investment Strategies section. 23 FUND PERFORMANCE As the Fund has less than one calendar year of operating history, there is no performance information available at this time. PAST PERFORMANCE OF A SIMILARLY MANAGED FUND Van Eck Worldwide Multi-Manager Alternatives Fund, formerly known as Worldwide Absolute Return Fund, (Worldwide Multi-Manager Alternatives Fund) is a mutual fund with the same investment objective as the Fund that is managed by the Adviser using investment policies and strategies substantially similar, although not necessarily identical, to those of the Fund. The performance information below compares the performance of Initial Class shares of Worldwide Multi-Manager Alternatives Fund to the performance of relevant broad-based market indices. Unlike the Fund, Worldwide Multi-Manager Alternatives Fund is offered only as an investment option for variable life and variable annuity insurance contracts. Although the Fund is managed in a manner substantially similar to that of Worldwide Multi-Manager Alternatives Fund, the performance of the Fund can be expected to differ from the performance of the Worldwide Multi-Manager Alternatives Fund because of, among other things, differences in their cash flows, fees and expenses (including sales loads and similar charges), portfolio sizes, positions in specific securities and positions with Sub-Advisers. The performance presented below reflects the impact of the total operating expenses of Worldwide Multi-Manager Alternatives Fund, which may differ from the total operating expenses of the Fund. For the fiscal year ended December 31, 2008, the Initial Class shares of Worldwide Multi-Manager Alternatives Fund had a total annual operating expense ratio (net of any fee waivers and expense reimbursements by the Adviser, and excluding the fees and expenses incurred indirectly through investments in other mutual funds) of 3.24%. The performance figures for Worldwide Multi-Manager Alternatives Fund assume the reinvestment of all distributions, but do not reflect the deduction of any fees or charges that are imposed by insurance companies in connection with the sale of variable contracts. If the insurance fees or charges were included, the performance results would be lower. Unlike the Fund, shares of Worldwide Multi-Manager Alternatives Fund are not subject to a sales load. Worldwide Multi-Manager Alternatives Fund is managed by the same management team of the Adviser that manages the Fund and Multi-Manager Alternatives Fund has retained substantially the same Sub-Advisers as the Fund. During the performance period identified below, the number and types of investment strategies pursued by the Worldwide Multi-Manager Alternatives Fund (and the number and identity of the sub-advisers utilized 24 to implement such strategies) was constrained by the size of such fund and the minimum investment requirements of its sub-advisers. In addition, the specific sub-advisers utilized from time to time by Worldwide Multi-Manager Alternatives Fund to implement its investment strategies have changed during the performance period identified below. The performance information presented does not represent the Funds performance and should not be considered a substitute for the Funds performance or a prediction of future performance of the Fund. The Funds performance may be higher or lower than the performance of the Worldwide Multi-Manager Alternatives Fund. The following chart shows the average annual total returns of the Worldwide Multi-Manager Alternatives Fund for the stated periods ended December 31, 2008: Worldwide Multi-Manager Alternatives Fund Average Annual Total Returns As of December 31, 2008 1 Year 5 Year Life of Fund Initial Class 1 Return Before Taxes -13.26 % -0.37 % -0.29 % Citigroup Three-Month U.S. Treasury Bill Index (reflects no deductions for fees, expenses or taxes) 2 1.80 % 3.10 % 2.85 % HFRX Global Hedge Fund Index (reflects no deductions for fees, expenses or taxes) 3 -23.25 % -1.61 % 0.04 % S&P® 500 (reflects no deductions for fees, expenses or taxes) 4 -36.99 % -2.19 % 1.67 % 1 Initial Class Inception Date: 5/1/03. 2 The Citigroup Three-Month U.S. Treasury Bill Index measures monthly return equivalents of yield averages that are not marked to market. The Index represents an average of the last three-month Treasury Bill issues, and returns are calculated on a monthly basis. 3 The HFRX Global Hedge Fund Index is designed to be representative of the overall composition of the hedge fund universe. It is comprised of eight strategies: convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage.The strategies are asset weighted based on the distribution of assets in the hedge fund industry. 25 FUND PERFORMANCE (continued) 4 The S&P® 500 Index consists of 500 widely held common stocks, covering four broad sectors (industry, utilities, financials and transportation). It is a market value-weighted index (stock price times shares outstanding), with each stock affecting the Index in proportion to its market value. The Citigroup Three-Month U.S. Treasury Bill Index, the HFRX Global Hedge Fund Index and the S&P® 500 Index are unmanaged indices and include the reinvestment of all dividends, but do not reflect the deduction of fees, expenses or taxes that are associated with an investment in the Fund. The indices performance is not illustrative of the Funds performance. Indices are not securities in which investments can be made. 26 FUND EXPENSES This table shows certain expenses you may incur as an investor in the Fund, either directly or indirectly. Multi-Manager Alternatives Fund Shareholder Expenses (fees paid directly from your investment) Class A Maximum Sales Charge (imposed on purchases as a percentage of offering price) 5.75 % Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of the net asset value or purchase price) 0.00 % Annual Fund Operating Expenses (Expenses that are deducted from Fund assets) Management Fees 1 1.60 % Distribution and/or Service (12b-1) Fees 0.25 % Other Expenses 2 1.50 % Acquired fund fees and expenses (AFFE) 3 0.18 % Total Annual Fund Operating Expenses (including AFFE) 3.53 % 1 Pursuant to the Investment Advisory Agreement (Advisory Agreement), the Fund pays the Adviser a monthly fee at an annual rate of: (i) 1.00% of the Funds average daily net assets that are managed by the Adviser, and not by a Sub-Adviser, and that are invested in Underlying Funds; and (ii) 1.60% of the Funds average daily net assets with respect to all other assets of the Fund. 2 Other Expenses are based on estimated amounts for the current fiscal year and include dividends on securities sold short. 3 Acquired fund fees and expenses reflect the estimated amount of the fees and expenses incurred indirectly by the Fund through its investments in Underlying Funds. 4 The Adviser has contractually agreed to waive fees and reimburse certain operating expenses (excluding interest, dividends paid on securities sold short, trading expenses, taxes and extraordinary expenses) to the extent Total Annual Fund Operating Expenses exceed 2.40% of average daily net assets at least until April 30, 2010. The agreement to limit the Total Annual Fund Operating Expenses is limited to the Funds direct operating expenses and, therefore, does not apply to AFFE, which are indirect expenses incurred by the Fund through its investments in Underlying Funds. To minimize the duplication of fees, the Adviser has agreed to waive the management fee it charges to the Fund by any amount it collects as a management fee from an Underlying Fund managed by the Adviser, as a result of an investment of the Funds assets in such Underlying Fund. 27 FUND EXPENSES (continued) 5 The Fund indirectly pays a portion of the expenses incurred by the Underlying Funds. Acquired (Underlying) Fund Fees and Expenses is an estimated annualized expense ratio of the Underlying Funds, based upon a hypothetical allocation of the Funds assets among the Underlying Funds at fiscal year end and the historical expense ratio of the Underlying Funds based upon their most recent fiscal period, which are stated on a net basis. The actual indirect expenses incurred by a shareholder will vary based upon the Funds actual allocation of its assets among the Underlying Funds and the actual expenses of the Underlying Funds. Certain of the Underlying Funds have agreed to expense limitations that may be in effect for varying periods. 6 Excluding dividends paid on securities sold short expense and AFFE, the Total Annual Fund Operating Expenses would be 2.25%. The following table is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same, except for the first year which reflects the fee waiver/reimbursement undertaken by the Adviser. The illustration is hypothetical. Although your actual expenses may be higher or lower, based on these assumptions your costs would be: Expense Example 1 Year 3 Year Class A $ 910 $ 1,595 You would pay the following expenses if you did not redeem your shares Class A $ 910 $ 1,595 FUND EXPENSES The Fund bears all expenses of its own operations, other than those incurred by the Adviser or its affiliate under its Advisory Agreement with the Trust on behalf of the Fund. The Adviser may, from time to time, waive the management fee and/or agree to pay some or all expenses of the Fund. This has the effect of increasing the yield and total return of the Fund. The fees of the Sub-Advisers are paid by the Adviser. For a more complete description of Fund expenses, please see the SAI. 28 II. ADDITIONAL INVESTMENT STRATEGIES OTHER INVESTMENTS, INVESTMENT POLICIES, INVESTMENT TECHNIQUES AND RISKS. ASSET-BACKED SECURITIES Definition Asset-backed securities represent securitized pools of consumer loans and other assets unrelated to mortgages. Risk Asset-backed securities are subject to the risks associated with other debt securities. The asset backing the security may lose value, thereby making the security less secured. In addition, they are subject to the risk of prepayment, which is the possibility that the principal on the underlying loans may be paid earlier than expected, requiring the Fund to reinvest the proceeds at generally lower interest rates. Generally, prepayments will increase during a period of falling interest rates and decrease during a period of rising interest rates. The rate of prepayments also may be influenced by economic and other factors. Rates of prepayment that are faster or slower than expected by the Adviser could reduce the Funds yield, increase the volatility of the Fund and/or cause a decline in net asset value. COLLATERALIZED MORTGAGE OBLIGATIONS (CMOs) Definition CMOs are fixed-income securities which are backed by a group of mortgages. Risk CMOs are subject to the risks associated with other debt securities. In addition, like other asset-backed securities, CMOs are subject to the risk of prepayment. Please refer to the asset-backed securities section above for other risks. The asset backing the security may lose value, thereby making the security less secured. Issuers of CMOs may support interest and principal payments with insurance or guarantees. The Fund may buy uninsured or non-guaranteed CMOs equal in creditworthiness to insured or guaranteed CMOs. 29 ADDITIONAL INVESTMENT STRATEGIES (continued) FOREIGN CURRENCY TRANSACTIONS Definition Foreign currency transactions include the money issued by foreign governments and; the contracts involved in buying and selling foreign currency in order to buy and sell foreign securities denominated in that currency. Risk Foreign currencies shift in value against the U.S. dollar. These relative price swings can make the return on an investment go up or down, entirely apart from the quality or performance of the investment itself. The Fund enters into various hedging contracts to buy and sell foreign currency, including futures contracts (see Derivatives and Structured Notes, page 13). INDEXED COMMERCIAL PAPER Definition For hedging purposes only, the Fund may invest in commercial paper with the principal amount indexed to the difference, up or down, in value between two foreign currencies. The Fund segregates asset accounts with an equivalent amount of cash, U.S. government securities or other highly liquid securities equal in value to this commercial paper. Risk Principal may be lost, but the potential for gains in principal and interest may help the Fund cushion against the potential decline of the U.S. dollar value of foreign-denominated investments. At the same time, this commercial paper provides an attractive money market rate of return. LACK OF RELIABLE FINANCIAL INFORMATION Definition Emerging markets securities issuers are subject to different disclosure requirements than those of issuers in developed countries. Risk There may not be available reliable financial information which has been prepared and audited in accordance with U.S. or Western European generally accepted accounting principles and auditing standards. 30 LOANS OF PORTFOLIO SECURITIES Definition The Fund may lend its securities as permitted under the 1940 Act, including by participating in securities lending programs managed by broker-dealers. Broker-dealers must collateralize (secure) these borrowings in full with cash, U.S. government securities or high-quality letters of credit. Risk If a broker-dealer breaches its agreement either to pay for the loan, to pay for the securities or to return the securities, the Fund may lose money. MARKET RISK Definition Market risk is a risk common to the entire class of assets. An investment in the Fund involves Market Riskthe risk that securities prices may go up or down. The value of investments may decline over time because of economic changes or other events that impact large portions of the market. Risk Markets tend to run in cycles with periods when prices generally go up, known as bull markets, and periods when stock prices generally go down, referred to as bear markets. Stock prices may decline over short or even extended periods not only because of company-specific developments but also due to an economic downturn, a change in interest rates or a change in investor sentiment. Similarly, bond prices fluctuate in value with changes in interest rates, the economy and in the case of corporate bonds, the financial conditions of companies that issue them. In general, bonds decline in value when interest rates rise. While stocks and bonds may react differently to economic events, there are times when stocks and bonds both may decline in value simultaneously. 31 ADDITIONAL INVESTMENT STRATEGIES (continued) MARKET TIMING OF THE FUND Definition Market timing is an attempt to predict future market directions, typically by examining recent price, volume or economic data, and investing based on those predictions. Risk Although the Adviser uses reasonable efforts to deter short-term trading that may be harmful to a Fund, commonly referred to as market timing, the Adviser can give no guarantees that it will be able to detect or prevent shareholders from engaging in short-term trading. If the Adviser is unable to detect and prevent harmful short-term trading, the Fund may incur additional expenses, the Funds portfolio management process may be disrupted and long-term shareholders may be disadvantaged. PARTLY PAID SECURITIES Definition Partly paid securities are securities paid for on an installment basis. A partly paid security trades net of outstanding installment paymentsthe buyer takes over payments. Risk The buyers rights are typically restricted until the security is fully paid. If the value of a partly-paid security declines before the Fund finishes paying for it, the Fund will still owe the payments, but may find it hard to sell and as a result will incur a loss. REPURCHASE AGREEMENTS Definition In a repurchase agreement (a repo), the Fund acquires a security for a short time while agreeing to sell it back at a designated price and time. The agreement creates a fixed rate of return not subject to market fluctuations. The Fund enters into these agreements generally with member banks of the Federal Reserve System or certain non-bank dealers; these counterparties collateralize the transaction. Risk There is a risk of a counterparty defaulting on a repo, which may result in the Fund losing money. 32 SMALL AND MEDIUM CAPITALIZATION COMPANIES Definition Small and medium capitalization companies are those companies with a market capitalization below that of the top 200 companies by market capitalization principally traded in the U.S. These companies may have limited product lines, markets or financial resources or depend upon a few key employees. Risk Investments in securities of small and medium-sized companies involve greater risk than is customarily associated with investing in more established companies. These companies stocks may be more volatile and less liquid than the stocks of more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. WHEN-ISSUED DEBT SECURITIES Definition When-issued securities are debt securities that trade before issuance, but are delivered and paid for some time on or after issuance. Risk Principal and interest of a when-issued security may vary during the period between purchase and delivery so that its value, when the Fund takes possession of it, may be different than when the Fund committed to buy it. The Fund will maintain reserves of cash, U.S. government securities or other liquid high quality securities in a segregated account to offset purchases of when-issued securities. 33 ADDITIONAL INVESTMENT STRATEGIES (continued) PORTFOLIO HOLDINGS INFORMATION Generally, it is the Funds and Advisers policy that no current or potential investor, including any Fund shareholder, shall be provided information about the Funds portfolio on a preferential basis in advance of the provision of that information to other investors. A complete description of the Funds policies and procedures with respect to the disclosure of the Funds portfolio securities is available in the SAI. Limited portfolio holdings information for the Fund is available to all investors on the Van Eck website at www.vaneck.com. This information regarding the Funds top holdings and country and sector weightings, updated as of each month-end, is located on this website. Generally, this information is posted to the website within 30 days of the end of the applicable month and generally remains available on the website until new information is posted. The Fund reserves the right to exclude any portion of these portfolio holdings from publication when deemed in the best interest of the Fund, and to discontinue the posting of portfolio holdings information at any time, without prior notice. 34 III. SHAREHOLDER INFORMATION HOW TO BUY, SELL, EXCHANGE OR TRANSFER SHARES; HOW TO CHOOSE A CLASS OF SHARES; SALES CHARGES; HOUSEHOLDING; RETIREMENT PLANS; TAXES; DIVIDENDS AND CAPITAL GAINS AND MANAGEMENT OF THE FUND. (SEE THE SAI FOR ADDITIONAL INFORMATION). 1. HOW TO BUY, SELL, EXCHANGE OR TRANSFER SHARES THROUGH A BROKER OR AGENT The applicable sales charge will be the same, whether you buy indirectly through a broker or agent or directly through the transfer agent. Contact your broker or agent for details. THROUGH THE TRANSFER AGENT, DST SYSTEMS, INC. (DST) You may buy (purchase), sell (redeem), exchange, or transfer ownership of shares directly through DST by mail or telephone, as stated below. The Funds mailing address at DST is: Van Eck GlobalP.O. Box 218407Kansas City, MO 64121-8407 For overnight delivery: Van Eck Global210 W. 10th St., 8th Fl.Kansas City, MO 64105-1802 Non-resident aliens cannot make a direct investment to establish a new account in the Fund, but may invest through their broker or agent and certain foreign financial institutions that have agreements with Van Eck. To telephone the Fund at DST, call Van Ecks Account Assistance at 1-800-544-4653. PURCHASE BY MAIL To make an initial purchase, complete the Van Eck Account Application (the Application) and mail it with your check made payable to Van Eck Funds. Subsequent purchases can be made by check with the remittance stub of your account statement. You cannot make a purchase by telephone. We cannot accept third party checks, starter checks, money orders, travelers checks, cashier checks, checks drawn on a foreign bank, or checks not in U.S. Dollars. There are separate applications for Van Eck retirement accounts (see Retirement Plans for details). For further details, see the application or call Account Assistance at 1-800-544-4653. 35 SHAREHOLDER INFORMATION (continued) TELEPHONE REDEMPTIONPROCEEDS BY CHECK 1-800-345-8506 If your account has the optional Telephone Redemption Privilege, you can redeem up to $50,000 per day. The redemption check must be payable to the registered owner(s) at the address of record (which cannot have been changed within the past 30 days). You automatically get the Telephone Redemption Privilege (for eligible accounts) unless you specifically refuse it on your Application, on broker/agent settlement instructions, or by written notice to DST. All accounts are eligible for the privilege except those registered in street, nominee, or corporate name and custodial accounts held by a financial institution, including Van Eck sponsored retirement plans. EXPEDITED REDEMPTIONPROCEEDS BY WIRE 1-800-345-8506 If your account has the optional Expedited Redemption Privilege, you can redeem a minimum of $1,000 or more per day by telephone or written request with the proceeds wired to your designated bank account. This privilege must be established in advance by Application. For further details, see the Application or call Account Assistance at the number listed above. WRITTEN REDEMPTIONS Your written redemption (sale) request must include: < Fund and account number. < Number of shares or dollar amount to be redeemed, or a request to sell all shares. < Signatures of all registered account holders, exactly as those names appear on the account registration, including any additional documents concerning authority and related matters in the case of estates, trusts, guardianships, custodianships, partnerships and corporations, as requested by DST. < Special instructions, including bank wire information or special payee or address. A signature guarantee for each account holder will be required if: < The redemption is for $50,000 or more. < The redemption amount is wired. < The redemption amount is paid to someone other than the registered owner. < The redemption amount is sent to an address other than the address of record. < The address of record has been changed within the past 30 days. Institutions eligible to provide signature guarantees include banks, brokerages, trust companies, and some credit unions. 36 TELEPHONE EXCHANGE 1-800-345-8506 If your account has the optional Telephone Exchange Privilege, you can exchange between the Fund and shares of other series of Van Eck Funds of the same Class without any additional sales charge. (Shares originally purchased into the money market fund, Van Eck Money Fund (the Money Fund) which paid no sales charge, may pay an initial sales charge the first time they are exchanged into another Class A fund.) All accounts are eligible except for those registered in street name and certain custodial retirement accounts held by a financial institution other than Van Eck. For further details regarding exchanges, please see the Application, Limits and Restrictions and Unauthorized Telephone Requests below, or call Account Assistance. WRITTEN EXCHANGES Written requests for exchange must include: < The fund and account number to be exchanged out of. < The fund to be exchanged into. < Directions to exchange all shares or a specific number of shares or dollar amount. < Signatures of all registered account holders, exactly as those names appear on the account registration, including any additional documents concerning authority and related matters in the case of estates, trusts, guardianships, custodianships, partnerships and corporations, as requested by DST. For further details regarding exchanges, please see the applicable information in Telephone Exchange above. CERTIFICATES Certificates are not issued for shares of the Fund. TRANSFER OF OWNERSHIP Requests must be in writing and provide the same information and legal documentation necessary to redeem and establish an account, including the social security or tax identification number of the new owner. REDEMPTIONS IN KIND The Fund reserves the right to redeem its shares in kind. A description of in kind redemptions can be found in the SAI. 37 SHAREHOLDER INFORMATION (continued) LIMITS AND RESTRICTIONS Frequent Trading Policy The Board of Trustees has adopted policies and procedures reasonably designed to deter frequent trading in shares of the Fund, commonly referred to as market timing, because such activities may be disruptive to the management of the Funds portfolio and may increase the Funds expenses and negatively impact the Funds performance. As such, each Fund may reject a purchase or exchange transaction or restrict an account from investing in the Fund for any reason if the Adviser, in its sole discretion, believes that a shareholder is engaging in market timing activities that may be harmful to the Fund. The Fund discourages and does not accommodate frequent trading of shares by its shareholders. The Fund invests portions of its assets in securities of foreign issuers, and consequently may be subject to an increased risk of frequent trading activities because frequent traders may take advantage of time zone differences between the foreign markets in which the Funds portfolio securities trade and the time as of which the Funds net asset value is calculated (time-zone arbitrage). The Funds investments in other types of securities may also be susceptible to frequent trading strategies. These investments include securities that are, among other things, thinly traded, traded infrequently, or relatively illiquid, which have the risk that the current market price for the securities may not accurately reflect current market values. The Fund has adopted fair valuation policies and procedures intended to reduce the Funds exposure to potential price arbitrage. However, there is no guarantee that the Funds net asset value will immediately reflect changes in market conditions. The Fund uses a variety of techniques to monitor and detect abusive trading practices, such as monitoring purchases, redemptions and exchanges that meet certain criteria established by the Fund, and making inquiries with respect to such trades. If a transaction is rejected or an account restricted due to suspected market timing, the investor or his or her financial adviser will be notified. With respect to trades that occur through omnibus accounts at intermediaries, such as broker-dealers and third party administrators, the Fund requires all such intermediaries to agree to cooperate in identifying and restricting market timers in accordance with the Funds policies and will periodically request customer trading activity in the omnibus accounts based on certain criteria established by the Fund. There is no assurance that the Fund will request such information with sufficient frequency to detect or 38 deter excessive trading or that review of such information will be sufficient to detect or deter excessive trading in omnibus accounts effectively. Although the Fund will use reasonable efforts to prevent market timing activities in the Funds shares, there can be no assurances that these efforts will be successful. As some investors may use various strategies to disguise their trading practices, the Funds ability to detect frequent trading activities by investors that hold shares through financial intermediaries may be limited by the ability and/or willingness of such intermediaries to monitor for these activities. For further details, contact Account Assistance at 1-800-544-4653. Unauthorized Telephone Requests Like most financial organizations, Van Eck, the Fund and DST may only be liable for losses resulting from unauthorized transactions if reasonable procedures designed to verify the callers identity and authority to act on the account are not followed. If you do not want to authorize the Telephone Exchange or Redemption privilege on your eligible account, you must refuse it on the Application, broker/agent settlement instructions, or by written notice to DST. Van Eck, the Fund, and DST reserve the right to reject a telephone redemption, exchange, or other request without prior notice either during or after the call. For further details, contact Account Assistance. AUTOMATIC SERVICES Automatic Investment Plan You may authorize DST to periodically withdraw a specified dollar amount from your bank account and buy shares in your Fund account. For further details and to request an Application, contact Account Assistance. Automatic Exchange Plan You may authorize DST to periodically exchange a specified dollar amount for your account from one Fund to another Fund. The Plan is available to Class A shares only. For further details and to request an Application, contact Account Assistance. Automatic Withdrawal Plan You may authorize DST to periodically withdraw (redeem) a specified dollar amount from your Fund account and mail a check to you for the proceeds. Your Fund account must be valued at $10,000 or more at the current offering price to establish the Plan. The Plan is available to Class A shares 39 SHAREHOLDER INFORMATION (continued) only. For further details and to request an Application, contact Account Assistance. MINIMUM PURCHASE An initial purchase of $5,000 and subsequent purchases of $100 or more are required for non-retirement accounts. There are no purchase minimums for any retirement or pension plan account, for any account using the Automatic Investment Plan, or for any other periodic purchase program. Minimums may be waived for initial and subsequent purchases through wrap fee and similar programs offered without a sales charge by certain financial institutions and third-party recordkeepers and/or administrators. ACCOUNT VALUE AND REDEMPTION If the value of your account falls below $1,000 after the initial purchase, the Fund reserves the right to redeem your shares after 30 days notice to you. This does not apply to accounts exempt from purchase minimums as described above. HOW FUND SHARES ARE PRICED The Fund buys or sells its shares at its net asset value, or NAV, per share next determined after receipt of a purchase or redemption plus any applicable sales charge. The Fund calculates its NAV every day the New York Stock Exchange (NYSE) is open, as of the close of regular trading on the NYSE, which is normally 4:00 p.m. Eastern Time. You may enter a buy or sell order when the NYSE is closed for weekends or holidays. If that happens, your price will be the NAV calculated as of the close of the next regular trading session of the NYSE. The Fund may invest in certain securities which are listed on foreign exchanges that trade on weekends or other days when the Fund does not price its shares. As a result, the NAV of the Funds shares may change on days when shareholders will not be able to purchase or redeem shares. The Funds investments are generally valued based on market quotations. When market quotations are not readily available for a portfolio security, or in the opinion of the Adviser do not reflect the securitys fair value, the Fund will use the securitys fair value as determined in good faith in accordance with the Funds Fair Value Pricing Procedures, which have been approved by the Board of Trustees. As a general principle, the current fair value of a security is the amount which the Fund might reasonably expect to receive for the security upon its current sale. The Funds Pricing Committee, whose members are selected by the senior management of the Adviser, is responsible for recommending fair value procedures to the Board of 40 Trustees and for administering the process used to arrive at fair value prices. Factors that may cause the Fund to use the fair value of a portfolio security to calculate the Funds NAV include, but are not limited to: (1) market quotations are not readily available because a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is limited or suspended and not resumed prior to the time at which the Fund calculates its NAV, (3) the market for the relevant security is thin, or stale because its price doesnt change in five consecutive business days, (4) the Adviser determines that a market quotation is inaccurate, for example, because price movements are highly volatile and cannot be verified by a reliable alternative pricing source, or (5) where a significant event affecting the value of a portfolio security is determined to have occurred between the time of the market quotation provided for a portfolio security and the time at which the Fund calculates its NAV. In determining the fair value of securities, the Pricing Committee will consider, among other factors, the fundamental analytical data relating to the security, the nature and duration of any restrictions on disposition of the security, and the forces influencing the market in which the security is traded. Foreign securities in which the Fund invests may be traded in markets that close before the time that the Fund calculates its NAV. Foreign securities are normally priced based upon the market quotation of such securities as of the close of their respective principal markets, as adjusted to reflect the Advisers determination of the impact of events, such as a significant movement in the U.S. markets occurring subsequent to the close of such markets but prior to the time at which the Fund calculates its NAV. Certain of the Funds portfolio securities are valued by an outside pricing service approved by the Board of Trustees. The pricing service may utilize an automated system incorporating a model based on multiple parameters, including a securitys local closing price (in the case of foreign securities), relevant general and sector indices, currency fluctuations, and trading in depositary receipts and futures, if applicable, and/or research evaluations by its staff, in determining what it believes is the fair valuation of the portfolio securities valued by such pricing service. There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Funds NAV. Because of the inherent uncertainty in fair valuations, and the various factors considered in determining value pursuant to the Funds fair value procedures, there can be 41 SHAREHOLDER INFORMATION (continued) significant deviations between a fair value price at which a portfolio security is being carried and the price at which it is purchased or sold. Furthermore, changes in the fair valuation of portfolio securities may be less frequent, and of greater magnitude, than changes in the price of portfolio securities valued by an independent pricing service, or based on market quotations. 2. HOW TO CHOOSE A CLASS OF SHARES The Fund offers two classes of shares with different sales charges and 12b-1 fee schedules, designed to provide you with different purchase options according to your investment needs. Class A shares are offered to the general public. No money market fund is available for exchange with Class I shares. Class I shares are offered only to eligible institutional investors, as specifically described in a separate prospectus. You should review information relating to share class expenses with your financial intermediary prior to purchasing shares of the Fund. < Class A Shares are offered at net asset value plus an initial sales charge at time of purchase of up to 5.75% of the public offering price. The initial sales charge is reduced for purchases of $25,000 or more. For further information regarding sales charges, breakpoints and other discounts, please see below. The 12b-1 fee is 0.25% annually. < Class I Shares are offered with no sales charges on purchases, no contingent deferred redemption charge (CDRC), and no 12b-1 fee. To be eligible to purchase Class I shares, you must be either an eligible institutional investor that is making or has made a minimum initial investment of at least $1 million (which may be reduced or waived under certain circumstances) or an eligible Employer-Sponsored Retirement Plan with plan assets of $3 million or more. For more information on the Class I shares, please see the separate prospectus for Class I shares. Financial intermediaries may offer their clients more than one class of shares of the Fund. Investors should consider carefully the Funds share class expenses and applicable sales charges and fees plus any separate transaction and other fees charged by such intermediaries in connection with investing in each available share class before selecting a share class. 3. SALES CHARGES Unless you are eligible for a waiver, the public offering price you pay when you buy Class A shares of the Fund is the Net Asset Value (NAV) of the shares plus an initial sales charge. The initial sales charge varies depending upon the size of your purchase, as set forth below. No sales charge is imposed where Class A shares are issued to you pursuant to the automatic 42 investment of income dividends or capital gains distribution. It is the responsibility of the financial intermediary to ensure that the investor obtains the proper breakpoint discount. ClassA Shares Sales Charges Sales Chargeas a Percentage of Dollar Amount of Purchase OfferingPrice Net AmountInvested Percentage toBrokers or Agents 1 Less than $25,000 5.75 % 6.10 % 5.00 % $25,000 to less than $50,000 5.00 % 5.30 % 4.25 % $50,000 to less than $100,000 4.50 % 4.70 % 3.90 % $100,000 to less than $250,000 3.00 % 3.10 % 2.60 % $250,000 to less than $500,000 2.50 % 2.60 % 2.20 % $500,000 to less than $1,000,000 2.00 % 2.00 % 1.75 % $1,000,000 and over None 2 1 Brokers or Agents who receive substantially all of the sales charge for shares they sell may be deemed to be statutory underwriters. 2 The Distributor may pay a Finders Fee of up to 1% to eligible brokers and agents on qualified commissionable purchases at or above the $1 Million breakpoint. For details, contact the Distributor. REDUCED OR WAIVED SALES CHARGES You may qualify for a reduced or waived sales charge as stated below, or under other appropriate circumstances. You (or your broker or agent) must notify DST or Van Eck at the time of each purchase or redemption whenever a reduced or waived sales charge is applicable. The term purchase refers to a single purchase by an individual (including spouse and children under age 21), corporation, partnership, trustee, or other fiduciary for a single trust, estate, or fiduciary account. For further details, see the SAI. The value of shares owned by an individual in Class A and C of each of the Van Eck Funds may be combined for a reduced sales charge in Class A shares only. (The Money Fund cannot be combined for a reduced sales charge in Class A shares.) In order to obtain a reduced sales charge (i.e., breakpoint discount) or to meet an eligibility minimum, it will be necessary at the time of purchase for you to inform your broker or agent (or DST or Van Eck), of the existence of other accounts in which there are holdings eligible to be aggregated to meet the sales load breakpoints or eligibility minimums. 43 SHAREHOLDER INFORMATION (continued) The Fund makes available information regarding applicable sales loads, breakpoint discounts, reduced or waived sales charges and eligibility minimums, on its website at www.vaneck.com, free of charge. FOR CLASS A SHARES Right of Accumulation When you buy shares, the amount you purchase will be combined with the value, at current offering price, of any existing Fund shares you own. This total will determine the sales charge level for which you qualify. Combined Purchases The combined amount of your multiple purchases in the Fund on a single day determines the sales charge level for which you qualify. Letter of Intent If you plan to make purchases in the Fund within a 13-month period that total an amount equal to a reduced sales charge level, you can establish a Letter of Intent (LOI) for that amount. Under the LOI, your initial and subsequent purchases during that period receive the sales charge level applicable to that total amount. For escrow provisions and details, see the Application. Persons Affiliated with Van Eck Trustees, officers, and full-time employees (and their families) of the Fund, Adviser or Distributor may buy without a sales charge. Also, employees (and their spouses and children under age 21) of a brokerage firm or bank that has a selling agreement with Van Eck, and other affiliates and agents, may buy without a sales charge. Load-waived Programs Through Financial Intermediaries Financial intermediaries that meet certain requirements and: (i) are compensated by their clients on a fee-only basis, including but not limited to Investment Advisors, Financial Planners, and Bank Trust Departments; or (ii) have entered into an agreement with Van Eck to offer Class A shares through a no-load network or platform, may buy without a sales charge on behalf of their clients. Foreign Financial Institutions Certain foreign financial institutions that have international selling agreements with Van Eck may buy shares with a reduced or waived sales charge for their omnibus accounts on behalf of foreign investors. Shareholders who purchase shares through a foreign financial institution at a 44 fixed breakpoint may pay a greater or lesser sales charge than if they purchased directly through a U.S. dealer. Institutional Retirement Programs Certain financial institutions and third-party recordkeepers and/or administrators who have agreements with Van Eck may buy shares without a sales charge for their accounts on behalf of investors in retirement plans and deferred compensation plans other than IRAs. Buy-back Privilege You have the right, once a year, to reinvest proceeds of a redemption from Class A shares of the Fund into the Fund or Class A shares of another Series of the Trust within 30 days without a sales charge (excluding the Money Fund). If you invest into the same Fund within 30 days before or after you redeem your shares at a loss, the wash sale rules apply to disallow for tax purposes a loss realized upon redemption. 4. HOUSEHOLDING OF REPORTS AND PROSPECTUSES If more than one member of your household is a shareholder of any of the funds in the Van Eck Family of Funds, regulations allow us to deliver single copies of your shareholder reports, prospectuses and prospectus supplements to a shared address for multiple shareholders. For example, a husband and wife with separate accounts in the same fund who have the same shared address generally receive two separate envelopes containing the same report or prospectus. Under the new system, known as householding, only one envelope containing one copy of the same report or prospectus will be mailed to the shared address for the household. This new system will not affect the delivery of individual transaction confirmations, account statements, and annual tax information, which will continue to be mailed separately to each shareholder. You may benefit from this new system in two ways, a reduction in mail you receive and a reduction in fund expenses due to lower fund printing and mailing costs. However, if you prefer to continue to receive separate shareholder reports and prospectuses for each shareholder living in your household now or at any time in the future, please call Account Assistance at 1-800-544-4653. 5. RETIREMENT PLANS Fund shares may be invested in tax-advantaged retirement plans sponsored by Van Eck or other financial organizations. Retirement plans sponsored by Van Eck use State Street Bank and Trust Company as custodian and must receive investments directly by check or wire using the appropriate Van Eck 45 SHAREHOLDER INFORMATION (continued) retirement plan application. Confirmed trades through a broker or agent cannot be accepted. To obtain applications and helpful information on Van Eck retirement plans, contact your broker or agent or Account Assistance. Retirement Plans Sponsored by Van Eck: Traditional IRA Roth IRA SEP IRA Qualified (Pension and Profit Sharing) Plans 6. FEDERAL INCOME TAXES TAXATION OF DIVIDENDS AND CAPITAL GAINS DISTRIBUTIONS YOURECEIVE For tax-reportable accounts, dividends and capital gains distributions are normally taxable even if they are reinvested. Certain dividends are treated as qualified dividend income, taxable at long-term capital gain rates. Other dividends and short-term capital gains are taxed as ordinary income. Long-term capital gains are taxed at long- term capital gain rates. Tax laws and regulations are subject to change. TAXATION OF SHARES YOU SELL For tax-reportable accounts, when you redeem your shares you may incur a capital gain or loss on the proceeds. The amount of gain or loss, if any, is the difference between the amount you paid for your shares (including reinvested dividends and capital gains distributions) and the amount you receive from your redemption. Be sure to keep your regular statements; they contain the information necessary to calculate the capital gain or loss. An exchange of shares from one fund in the Van Eck family of funds to another fund will be treated as a sale and purchase of fund shares. It is therefore a taxable event. NON-RESIDENT ALIENS Dividends and short-term capital gains, if any, made to non-resident aliens are subject to a withholding tax (or lower tax treaty rates for certain countries). The Internal Revenue Service considers these dividends U.S. source income. Currently, the Fund is not required to withhold tax from distributions of long-term capital gains or redemption proceeds if non-resident alien status is properly certified. 46 7. DIVIDENDS AND CAPITAL GAINS DISTRIBUTIONS Dividends and capital gains distributions are generally declared and paid annually in December. See your tax adviser for details. Short-term capital gains are treated like dividends and follow that schedule. Occasionally, a dividend and/or capital gains distribution may be made outside of the normal schedule. Dividends and Capital Gains Distribution Schedule Fund Dividends andShort-Term Capital Gains Distribution ofLong-Term Capital Gains Multi-ManagerAlternatives Fund-A December December Dividends and Capital Gains Distributions Reinvestment Plan Dividends and/or capital gains distributions are automatically reinvested into your account without a sales charge, unless you elect a cash payment. You may elect cash payment either on your original Application, or by calling Account Assistance at 1-800-544-4653. Divmove You can have your cash dividends from a Class A Fund automatically invested in ClassA shares of another Van Eck Fund. Cash dividends are invested on the payable date, without a sales charge. For details and an Application, call Account Assistance. 47 SHAREHOLDER INFORMATION (continued) 8. MANAGEMENT OF THE FUND 48 INFORMATION ABOUT FUND MANAGEMENT RECENT DEVELOPMENTS The Board of Trustees has conducted an independent investigation to determine if the Adviser or any of its affiliates engaged in improper or wrongful activity that may have caused a loss to one or more of the other series of the VanEck Funds (the Funds) in connection with past market timing activities by certain investors in the Funds. The Board and the Adviser are currently working to resolve outstanding issues relating to these matters. INVESTMENT ADVISER Van Eck Associates Corporation , 335 Madison Avenue, New York, NY 10017, has been an investment adviser since 1955 and also acts as adviser to private investment funds and as adviser or sub-adviser to other mutual funds, hedge funds, pension plans and other investment accounts. The Adviser performs accounting and administrative services for the Fund. John C. van Eck and members of his immediate family own 100% of the voting stock of the Adviser. As of December 31, 2008, the Advisers assets under management were approximately $8.1 billion. Fees Paid To The Adviser: Pursuant to the Advisory Agreement, the Fund pays the Adviser a monthly fee at an annual rate of: (i) 1.00% of the Funds average daily net assets that are managed by the Adviser, and not by a Sub-Adviser, and that are invested in Underlying Funds; and (ii) 1.60% of the Funds average daily net assets with respect to all other assets of the Fund. The fee the Fund pays the Adviser is higher than fees typically paid by other mutual funds. This higher fee is attributable in part to the higher expenses and the specialized skills associated with managing alternative investment strategies associated with absolute return target objectives. Advisers Investment Committee And Portfolio Managers The investment committee of the Adviser is responsible for the day-to-day management of the Fund including portfolio construction, manager selection and monitoring of the Funds assets. The investment committee is comprised of the following portfolio managers: Peter Liao, Michael F. Maizer and Jan F. van Eck. Explorer advises the investment committee on Sub-Adviser and Underlying Fund selection. Following is a brief biography of each investment committee member. 49 SHAREHOLDER INFORMATION (continued) Peter LiaoPortfolio Manager/Investment Committee Member Hao-Hung (Peter) Liao has been employed by the Adviser since the summer of 2004. Mr. Liao attended New York University from 2000 to 2004 where he received a Bachelor of Arts majoring in mathematics and economics. Prior to Mr. Liaos current role of portfolio manager to certain funds, Mr. Liao served as investment analyst for the Fund where his role included manager review, performance attribution, changes in manager mandates and risk management. In addition to serving as a portfolio manager for the fund, Mr. Liao serves as the portfolio manager of 15 portfolios of the Market Vectors ETF Trust and of the Worldwide Multi-Manager Alternatives Fund, a series of the VanEck Worldwide Insurance Trust. Mr. Liao does not manage any other accounts of any type for the Adviser. Michael F. MazierPortfolio Manager/Investment Committee Member Michael F. Mazier has been employed by the Adviser since August 2007. Prior to joining the Adviser, Mr. Mazier served as a bond analyst in the Fixed Income Research department of Morgan Stanley. He was also Vice President at Merrill Lynch Global Research Department, where he covered closed-end funds. Mr. Mazier graduated from Syracuse University in 1983 with a Bachelor of Science majoring in Electrical Engineering; graduated from Villanova University in 1986 with a Master of Science in Computer Engineering; and graduated from Columbia Business School in 1990 with a Master of Business Administration. In addition to serving as a portfolio manager for the fund, Mr. Mazier serves as the portfolio manager of 5 portfolios of the Market Vectors ETF Trust and of the Worldwide Multi-Manager Alternatives Fund, a series of the Van Eck Worldwide Insurance Trust. Mr. Mazier does not manage any other accounts of any type for the Adviser. Jan F. van EckPortfolio Manager/Investment Committee Member Jan F. vanEck has been the Executive Vice President, Director and Owner of the Advisor since July 1993 (and of its predecessor since January 1985) and Co-Chief Executive Officer since March 2009. He has also held the following positions: Director of Van Eck Securities Corporation since January 1985; Executive Vice President of Van Eck Securities Corporation from June 1991 until September 1998 and additionally Chief Compliance Officer from April 2005 to August 2008; Trustee of Market Vectors ETF Trust (the ETF Trust) since May 2006 and President and Chief Executive Officer of the ETF Trust since March 2009; and President and Director of Van Eck 50 Absolute Return Advisers Corporation since May 1997. From December 1995 to February 1998, he managed a joint venture with a leading domestic Chinese brokerage firm. Mr. van Eck has a J.D. from Stanford University and he graduated Phi Beta Kappa from Williams College with a major in Economics. SUB-ADVISERS Currently, the Fund has agreements with eight Sub-Advisers. As noted above, Explorer, a Sub-Adviser to the Fund, will assist the Adviser in determining the appropriate allocation of the Funds assets among the Funds other Sub-Advisers as well as Underlying Funds, and in the Sub-Adviser selection and monitoring process. Explorer will not directly manage assets of the Fund. Explorer is located at 237 Park Avenue, Suite 900, New York, New York 10017 and as of December 31, 2008, assets under management were approximately $88 million. In addition, the Adviser has entered into sub-advisory agreements with respect to the Fund with the following Sub-Advisers, one or more of which may be selected from time to time by the Adviser, in consultation with Explorer, to manage a portion of the Funds assets. Clutterbuck Capital Management LLC (CCM), 200 Public Square, Suite 2910, Cleveland, Ohio 44113, is a registered investment manager. As of December 31, 2008, assets under management were approximately $70 million. Columbus Circle Investors (CCI), One Station Place, Stamford, Connecticut 06902, is an institutional management firm and general partnership. As of December 31, 2008, assets under management were approximately $11 billion. Dix Hills Partners, LLC (Dix Hills), 50 Jericho Quadrangle, Suite 117, Jericho, New York 11753, has a variety of interest rate anticipation strategies driven from its proprietary forecasting frameworks. As of December 31, 2008 assets under management were approximately $622 million. Lazard Asset Management LLC (LAM), 30 Rockefeller Plaza, New York, New York 10112, is a subsidiary of Lazard Frères & Co., LLC, a global investment bank. As of December 31, 2008, assets under management were approximately $80 billion. Martingale Asset Management, L.P. (Martingale), 222 Berkeley Street, Boston, Massachusetts 02116, formed in 1987, is owned by 12 employee-partners and Martingale Asset Management Corporation (which owns more than 25% of the partnership and serves as general partner). As of 51 SHAREHOLDER INFORMATION (continued) December 31, 2008, assets under management were approximately $3 billion. PanAgora Asset Management, Inc. (PanAgora), 470 Atlantic Avenue, 8th Floor, Boston, Massachusetts 02110, formed in 1989, is owned by key employees, Nippon Life Insurance Company (Japan), and Putnam Investments. As of December 31, 2008 assets under management were approximately $13 billion. Tetra Capital Management LLC (Tetra), One International Place, Boston, Massachusetts 02110, formed in January 2003, is a registered investment adviser with the SEC. As of December 31, 2008, assets under management were approximately $33 million. The Sub-Advisers will be engaged to manage the investments of the Fund according to the Funds investment objective, policies and limitations and any investment guidelines established by the Adviser and the Board of Trustees. The Adviser will pay the Sub-Advisers out of the advisory fee paid to the Adviser pursuant to the Advisory Agreement. The Fund is not responsible for the payment of the Sub-Advisory fee. Sub-Advisers for the Fund are selected by reviewing a wide range of factors in evaluating each Sub-Adviser including, but not limited to, past investment performance during various market conditions, investment strategies and processes used, structures of portfolios and risk management procedures, reputation, experience and training of key personnel, correlation of performance results with other Sub-Advisers, assets under management and number of clients. The Adviser may, subject to the approval of the Board of Trustees, change Sub-Advisers engaged by the Adviser to conduct the investment programs of the Fund without shareholder approval, pursuant to an exemptive order granted by the SEC. Explorer will assist the Adviser in the Sub-Adviser selection and monitoring process. A discussion regarding the basis for the Board of Trustees approval of the Advisory Agreement and sub-advisory agreements will be available in the Trusts semi-annual report to shareholders for the period ended June 30, 2009. 52 SUB-ADVISERS PORTFOLIO MANAGERS CCI Oliver A. MartiManaging Director/Portfolio Manager Healthcare Columbus Circle Investors Oliver Marti joined Columbus Circle Investors in November 1999 and is one of six managing partners. Prior to this, he was the Senior Healthcare Analyst at Pequot Capital Management. Mr. Marti previously worked as a Healthcare Equity Research Analyst at Morgan Stanley. Mr. Marti started his career on Wall Street as an Analyst in Morgan Stanleys Investment Banking Group. He graduated in three years from Brown University Summa Cum Laude with a double major in Economics and Business Management. Andrew W. Oberwager, MD., CFAVice President/Co-Portfolio Manager Healthcare Columbus Circle Investors Andrew Oberwager joined Columbus Circle Investors in February 2002. Prior to becoming Vice President/Co-Portfolio Manager, he held the position of Senior Securities Analyst. Dr. Oberwager received his Medical Doctor degree from Harvard Medical School in 2001. He previously worked at The University of Pennsylvanias Institute For Human Gene Therapy, conducting molecular biology laboratory research. He received his B.A. from Princeton University in 1997. Dr. Oberwager has earned the right to use the Chartered Financial Analyst designation and he is a member of the New York Society of Security Analysts. CCM Robert T. ClutterbuckPortfolio Manager Clutterbuck Capital Management LLC (Cleveland) Robert T. Clutterbuck is the Managing Director and Founder of CCM. Mr. Clutterbuck is the Portfolio Manger for the Fund as well as CF Special Situation Fund I LP and all accounts. Mr. Clutterbuck founded CCM in March of 2006. Prior to starting CCM, he had over 30 years of experience at McDonald Investments Inc. Mr. Clutterbuck specializes in investing in distressed securities and special situation investments. Prior to assuming his roles in the Executive Office of McDonald, Mr. Clutterbuck spent his entire career in fixed income. His focus, both as a trader committing for the firms inventory and positions he placed in McDonalds Long-Term Investment Account, was consistently deep value oriented. Mr. Clutterbuck was 53 SHAREHOLDER INFORMATION (continued) Chairman of Key Capital Partners, which provided brokerage, capital markets, insurance, investment banking and asset management expertise to business and private clients nationwide. Mr. Clutterbuck was also Chief Executive Officer of McDonald Investments Inc. and was a Senior Executive Vice President of KeyCorp. Mr. Clutterbuck worked as a summer intern at McDonald & Co. for several years while in college. He joined McDonald & Co. in the Municipal Bond Department in June 1974. In April 1977, he was named a general partner of McDonald & Co., the second youngest partner in the firms history. In 1982, he was named head of the Municipal Trading, Underwriting & Sales departments, a post he held until January 1994. In January 1994, Mr. Clutterbuck was named Chief Financial Officer and Executive Managing Director of McDonald & Co. Securities, Inc. and Treasurer of McDonald & Co. Investments, Inc. In August 1995, he was named President and Chief Operating Officer of McDonald & Co. Securities, Inc. In October 2000, Mr. Clutterbuck was named Chairman and Chief Executive Officer of Key Capital Partners and Chief Executive Officer of McDonald Investments Inc. In the fall of 2003, Mr. Clutterbuck began managing special situation investments for high net worth individuals and institutions. In the spring of 2006, Mr. Clutterbuck founded Clutterbuck Funds LLC. Mr. Clutterbuck earned his bachelors degree from Ohio Wesleyan University in 1972, where he was in Phi Beta Kappa. He graduated from the Wharton School, University of Pennsylvania in 1974 with an MBA. Ryan R. CranePortfolio Manager Clutterbuck Capital Management LLC (Cleveland) Ryan R. Crane has been with CCM since inception. Mr. Crane is a Portfolio Manager for the Fund as well as CF Special Situation Fund I LP and all accounts. Mr. Cranes focus and responsibilities include identifying unique investment and trading opportunities, research analysis and trading positions in the portfolio. Along with Mr. Clutterbuck, Mr. Crane is in charge of managing the portfolio on a day to day basis and overseeing all current and prospective investments for the Fund and all managed accounts. Prior to joining CCM he worked for McDonald Investments managing individual accounts. Prior to McDonald he worked at Stonehenge Capital where he was responsible for identifying, analyzing and monitoring various private equity and debt investments. Prior to Stonehenge, Mr. Crane worked in the Corporate Finance Group at JP Morgan where he participated in financial restructurings, mergers and acquisitions and debt and equity investments. Mr. Crane graduated cum laude from Miami University in Ohio in 1999. 54 Robert C. ClutterbuckPortfolio Manager Clutterbuck Capital Management LLC (Cleveland) Robert C. Clutterbuck has been with CCM since inception. Mr. Clutterbuck is a Portfolio Manager for the Fund as well as CF Special Situation Fund I LP and all accounts. Mr. Clutterbucks focus and responsibilities include identifying unique investment and trading opportunities, research analysis and trading positions in the portfolio. Along with Mr. Crane, Mr. Clutterbuck is in charge of managing the portfolio on a day to day basis and overseeing all current and prospective investments for the Fund and all accounts. Prior to joining CCM he worked for McDonald Investments managing individual accounts. Prior to McDonald he worked in New York with Lazard Freres in the Corporate Finance Group. At Lazard, Mr. Clutterbuck participated in the structuring of debt and equity capital investments, mergers and acquisitions and financial restructurings. Mr. Clutterbuck graduated cum laude from Miami University in Ohio in 2002. Dix Hills Joseph Baggett, CFAPortfolio Manager and Managing Member Dix Hills Partners, LLC Joseph Baggett is a founder and Senior Portfolio Manager for Dix Hills Partners, LLC and its affiliate management company, Dix Hills Associates, LLC. Until his departure in January 2003, Mr. Baggett served as Executive Director, Quantitative Investments Group, UBS Global Asset Management in New York. At UBS, Mr. Baggett was senior portfolio manager/research analyst for the quantitatively driven investment strategy group that managed over $6 billion in assets. Mr. Baggett served as Model Developer and Portfolio Manager for Quantitative Fixed Income Strategies and the Quantitative Allocation, LLC (Q.A.). Additionally, Mr. Baggett was also a member of the Portfolio Management Team for UBS Tactical Allocation Fund, a $3 billion, fully flexible mutual fund that allocated between stocks (S&P 500), bonds (intermediate-term Treasury notes) and cash on the basis of a quantitatively-driven market valuation model. He has extensive experience in other traditional quantitative disciplines as well, including portfolio optimization, indexation, stock selection models, performance attribution/analysis, risk management and securities and derivatives trading. At UBS, he was also actively involved in marketing these products to institutional and individual prospects. Prior to UBS Asset Management, Mr. Baggett worked as an Economist at PaineWebber, Inc., part of a three-person unit that produced the firms U.S. economic growth, inflation and 55 SHAREHOLDER INFORMATION (continued) interest rate outlooks. Prior to PaineWebber, Mr. Baggett worked at the Federal Reserve Bank of New York as an Assistant Economist, Domestic Financial Markets Division. Mr. Baggett holds a B.A. in Economics from Columbia University (1989 Summa Cum Laude, Phi Beta Kappa). He also attended the University Of Chicago Graduate School Of Business, completing the first year of a two year M.B.A. program with a 4.0 G.P.A (He did not complete his second year as he accepted a position at PaineWebbers Asset Management division during his summer internship). Explorer Stephen H. ScottCIO, Founder Explorer Alternative Management, LLC Stephen H. Scott, Jr. is responsible for all day-to-day management duties, including performing research, due diligence and asset allocation, selecting underlying trading advisers for the master funds managed accounts, monitoring the managed accounts and managing the Investment Managers staff. In 1995, Mr. Scott was a founding member of the general partner of the Pinnacle Fund, a multi-manager investment limited partnership. Subsequent to the acquisition of Pinnacle, Mr. Scott formed Highlander Partners LLC in 1998 and served as the managing general partner of The Highlander Fund and The Highlander Opportunity Fund LP. Mr. Scott entered the securities industry with member firm trading partnerships on the American Stock Exchange. In 1992, he joined Merrill Lynch & Co. as a registered investment adviser. Mr. Scott earned a Bachelor of Arts degree in Administration from The University of Florida. Seth P. PlattCFO, Founder Explorer Alternative Management, LLC Seth Platt oversees the operations and marketing activities of Explorer. Mr. Platt oversees interactions between Explorer and its service providers. Mr. Platt is also responsible for managing external reporting by the administrator. Prior to joining Explorer, Mr. Platt served as Chief Financial Officer, Director of Marketing and Client Services, and Director of Private Equity for Circle T Partners from May 2000 to January 2006. Prior to joining Circle T Partners, Mr. Platt worked from 1999 to April 2000 at MMJ Investments and Ramius Capital Group. Prior to that, Mr. Platt worked for Montgomery Securities in 1997 as an analyst in the investment banking division. Mr. Platt earned a Bachelor of Arts degree in Psychology from Emory University in 1997. 56 LAM David Cleary, CFAManaging Director, Portfolio Manager Lazard Asset Management LLC (New York) David R. Cleary is a Managing Director of LAM and is currently responsible for the management of the Lazard Capital Allocator Series (LCAS). The LCAS is a global tactical asset allocation investment product, which implements portfolio themes primarily through index and index-like investment vehicles, such as ETFs. Mr. Cleary works on asset allocation modeling and total portfolio risk management and sits on the LCAS Investment Advisory Board. Previously, he spent nine years as a Fixed Income Senior Portfolio Manager at Lazard with a focus on risk control, sector allocation and total portfolio management. Mr. Cleary began working in the investment field in 1987. Prior to joining Lazard in 1994, Mr. Cleary worked as a Portfolio Manager with Union Bank of Switzerland and an Assistant Treasurer with IBJ Schroeder, both primarily in fixed income asset management. He has a BS from Cornell University. Mr. Cleary is a member of the New York Society of Security Analysts (NYSSA) as well as the CFA Institute. Christopher Komosa, CFASenior Vice President, Portfolio Manager/Analyst Lazard Asset Management LLC (New York) Christopher Komosa is a Senior Vice President of LAM and a Portfolio Manager/Analyst on the LCAS team and a member of the LCAS Investment Advisory Board. He began working in the investment field in 1986. Prior to joining Lazard in 2006, Mr. Komosa held positions as a portfolio manager at Permal Asset Management and Pinnacle International Management. Previously he was a hedge fund manager/analyst at Caxton Associates and Graham Capital. Mr. Komosa has an MBA from the Darden School at the University of Virginia and a BA in Economics from Washington and Lee University. He is a member of the CFA Institute. Martingale William E. Jacques, CFAExecutive Vice President and Chief Investment Officer Martingale Asset Management, L.P. William Jacques is a Partner, Executive Vice President and Chief Investment Officer of Martingale, where he oversees portfolio management, investment research and trading. Prior to founding the firm, Mr. Jacques was a Trustee and Vice President of Batterymarch Financial Management from 1984 to 57 SHAREHOLDER INFORMATION (continued) 1987, where he was involved in quantitative research and portfolio management as an investment strategist. Before joining Batterymarch, Mr. Jacques was a Vice President of JP Morgan Investment Management where he began his career as a research analyst in 1976. Mr. Jacques graduated from Lafayette College with a B.A. in both mathematics and economics. He earned his M.B.A. in finance at the Wharton School. He is a CFA charterholder and a member of the New York Society of Security Analysts. Samuel Nathans, CFASenior Vice President and Senior Portfolio Manager Martingale Asset Management, L.P. Samuel Nathans is a Partner of Martingale, responsible for creating and monitoring client portfolios. He joined Martingale in 1999, following a brief association with Miller Tabak + Co. During 1997-1998, Mr. Nathans was the Portfolio Manager and Director of Research for the AIG Equity Market Neutral Fund, a quantitative long/short hedge fund. He handled all research, programming, portfolio construction and trading aspects of the AIG fund. From 1995-1997, Mr. Nathans developed and managed quantitative strategies in the U.S. and overseas equity markets for M.D. Sass Investor Services, Inc. Prior to his tenure with M.D. Sass, Mr. Nathans was Director of Trading and Developmental Research at Saje Asset Management. Mr. Nathans holds a J.D. from Emory University and a B.S. in public policy studies from Duke University. He is a CFA charterholder and a member of the Boston Security Analysts Society. James M. Eysenbach, CFASenior Vice President and Director of Research Martingale Asset Management, L.P. James M. Eysenbach, CFA is a Partner, Senior Vice President, Director of Research and a member of the Management Committee. In addition to daily portfolio management responsibilities, Mr. Eysenbach is involved in research to enhance Martingales proprietary equity valuation approach and portfolio construction process. Prior to joining Martingale in 2004, Mr. Eysenbach was a private investor from 2002-2003. From 1991 to 2001, Mr. Eysenbach was a managing director and director of quantitative products at Scudder Investments. Mr. Eysenbach earned an A.B. in economics from Bowdoin College and an M.B.A. in finance and accounting from the Anderson School at the University of California at Los Angeles. He is a CFA charterholder and a member of the Boston Security Analysts Society. 58 PanAgora Bryan D. Belton, CFADirector, Macro-Strategies PanAgora Asset Management, Inc. Bryan D. Belton is a Director within the Macro-Strategies group. Mr. Belton is responsible for the daily management of the firms global fixed income and currency portfolios. Prior to joining PanAgora, Mr. Belton was the Investment Portfolio Officer at the Federal Home Loan Bank of Boston. In that role, he was responsible for actively managing and hedging all of the Banks long-term investment portfolios. Before joining the Federal Home Loan Bank of Boston, Mr. Belton was a Senior Manager at Investors Bank & Trust Company. Mr. Belton is a CFA charterholder and has 11 years of investment industry experience. He received an M.S.F. from Northeastern University and an A.B. from Boston College. Patrick O. Bresnehan, CFADirector, Macro-Strategies PanAgora Asset Management, Inc. Patrick O. Bresnehan is a Director of Macro-Strategies responsible for the daily management of PanAgoras top-down strategies, including TAA, Risk Parity and Global Equity Portable Alpha. He also assists with the management of the firms Global Fixed Income portfolios. Prior to joining PanAgora, Mr. Bresnehan was a Senior Vice President and Product Director at Fleet Investment Advisors, Boston (now Columbia Management Group). As such, he was responsible for a team of institutional Fixed Income portfolio managers and traders managing investment-grade strategies for institutional clients. Before joining Fleet Investment Advisors, Mr. Bresnehan was a Fixed Income Portfolio Manager at Scudder, Stevens and Clark, Inc. Mr. Bresnehan is a CFA charterholder with 20 years of investment industry experience. He received an M.S. from Boston College and a B.A. from Norwich University. Edward Qian, Ph.D., CFAChief Investment Officer and Head of Research, Macro Strategies PanAgora Asset Management, Inc. Edward Qian is Chief Investment Officer and Head of Research, Macro Strategies. His primary responsibilities include investment research and portfolio management in PanAgoras Macro-Strategies group. As a member of the Dynamic Modeling group, Dr. Qian contributes to model research and enhancements. Prior to joining PanAgora, Dr. Qian was a Senior Analyst in Putnam Investments Global Asset Allocation Group. Before joining Putnam, he was a fixed-income Quantitative Analyst at Back Bay Advisors. He also 59 SHAREHOLDER INFORMATION (continued) worked at 2100 Capital Group on hedge fund investments in 2004. Dr. Qian has extensive research experience in the areas of asset allocation and quantitative equity investing. His research has been published in several leading financial industry journals. Previously, he was a National Science Foundation Research Fellow at MIT from 1994 to 1996. Dr. Qiam has 12 years of investment industry experience. He graduated from Florida State University with a Ph.D., from The Chinese Science Academy with an M.S. and from Peking University with a B.S. Tetra Timothy OToole, CFAManaging Member and Portfolio Manager, Tetra Capital Management LLC Timothy OToole has been Managing Member and Portfolio Manager of Tetra Capital Management, LLC since its inception in 2003. Along with Mr. Wiese, Mr. OToole shares the responsibility of managing the portfolios of the private investment funds and other accounts managed by Tetra Capital Management, LLC. Prior to joining Tetra, Mr. OToole was a Founding Principal of High Rock Capital LLC, which managed small and mid-cap equity and long/short hedge fund products. At High Rock, Mr. OToole was part of a 3 member investment team that grew assets under management from $30 million to over $2 billion in a four year span. From 1994 to 1997, Mr. OToole was an analyst for The Boston Companys small cap institutional product lines as well as mutual funds under Mellons Dreyfus brand. In addition to significant equity research experience, Mr. OToole has over a decade of experience as a Mechanical and Electronics Engineer. Between 1983 and 1994, he worked at General Electric, Simmonds Precision Systems, Herley Microwave, and Digital Equipment Inc. Mr. OToole has an MBA from Northeastern University, a Masters in Engineering from Rensselaer Polytechnic Institute, and two B.S. in Engineering degrees from the University of Vermont. Mr. OToole is a member of the CFA Institute and the Boston Securities Analysts Society. William Wiese III, CFAManaging Member and Portfolio Manager Tetra Capital Management LLC William Wiese III joined Tetra Capital Management, LLC as Managing Member and Portfolio Manager in April 2006. Along with Mr. OToole, Mr. Wiese shares the responsibility of managing the portfolios of the private 60 investment funds and other accounts managed by Tetra Capital Management, LLC. Mr. Wiese was a Founding Principal of High Rock Capital LLC, which managed small and mid-cap equity and long/short hedge fund products. At High Rock, Mr. Wiese was part of a 3 member investment team that grew assets under management from $30 million to over $2 billion in a four year span. From 1993-1997, Mr. Wiese was a Vice President at The Boston Company where he was a Portfolio Manager for The Boston Companys Large Cap Wrap product, which had approximately $400 million in assets. He was a member of the Equity Policy Committee for Boston Safe Advisors, a wholly owned subsidiary of The Boston Company. In addition, Mr. Wiese was one of two research analysts for The Boston Companys $1.4 billion Small Cap Value product. Prior to joining The Boston Companys institutional group, Mr. Wiese was a Portfolio Manager in The Boston Companys Private Client Group where he managed assets for high net worth individuals. Mr. Wiese started his career at Fidelity Investments in 1984. Mr. Wiese has a B.A. in Economics from Colby College. Mr. Wiese is a member of the CFA Institute and the Boston Securities Analysts Society. Charles Jobson, CFAManaging Member Tetra Capital Management LLC and Delta Partners, LLC Mr. Jobson has been Managing Member of Tetra Capital Management, LLC since its inception in 2003. In 1999, Mr. Jobson co-founded Delta Partners, LLC, an affiliate of Tetra Capital Management, LLC, where he is Managing Member and Portfolio Manager. Mr. Jobson does not share in the portfolio management responsibilities of Tetra Capital Management, LLC. Prior to launching Delta Partners, LLC, Mr. Jobson was a Vice President and a member of an eight-person investment committee managing a $3.5 billion U.S. equity portfolio at Baring Asset Management (Barings), an international investment firm, from 1994 to 1998. The performance of Barings $3.5 billion U.S. equity portfolio was top decile in 1997-1998 and top quartile in 1996 in rankings against other managers. From 1990-1994, Mr. Jobson was an equity analyst with State Street Research & Management, Inc. (SSRM) where his responsibilities included analysis of commodity and specialty chemicals, homebuilding, supermarkets/drug stores, and real estate investment trusts (REITs). Mr. Jobson received an undergraduate degree from Northwestern University in 1982 and an MBA with a concentration in finance from the Fuqua School of Business at Duke University in 1989. Mr. Jobson is a member of the CFA Institute and the Boston Securities Analysts Society. 61 SHAREHOLDER INFORMATION (continued) Please see the Funds SAI for additional information about the portfolio managers compensation, other accounts managed by the portfolio managers and their respective ownership of Shares. PLAN OF DISTRIBUTION (12b-1 PLAN) The Fund has adopted a Plan of Distribution pursuant to Rule 12b-1 under the Act. Because these fees are paid out of the Funds assets on an on-going basis, over time these fees may increase the cost of your investment and cost you more than paying other types of sales charges. For a complete description of the Plan of Distribution, please see Plan of Distribution in the SAI. Annual 12b-1 Schedule Fee toFund Paymentto Dealer Multi-Manager Alternatives Fund-A 0.25 % 0.25 % THE TRUST For more information on the Trust, the Trustees and the Officers of the Trust, see Trustees and Officers and Description of the Trust in the SAI. THE DISTRIBUTOR Van Eck Securities Corporation , 335 Madison Avenue, New York, NY 10017 (the Distributor), a wholly owned subsidiary of Van Eck Associates Corporation (the Adviser), has entered into a Distribution Agreement with the Trust. The Distributor generally sells and markets shares of the Fund through intermediaries, such as broker-dealers. The intermediaries selling the Funds shares are compensated from sales charges and from 12b-1 fees and/or shareholder services fees paid directly and indirectly by the Fund. In addition, the Distributor may pay certain intermediaries, out of its own resources and not as an expense of the Fund, additional cash or non-cash compensation as an incentive to intermediaries to promote and sell shares of the Fund and other mutual funds distributed by the Distributor. These payments are commonly known as revenue sharing. The benefits that the Distributor may receive when it makes these payments include, among other things, placing the Fund on the intermediarys sales system and/or preferred or recommended fund list, offering the Fund through the intermediarys advisory or other specialized programs, and/or access (in some cases on a preferential basis over other competitors) to individual members of the 62 intermediarys sales force. Such payments may also be used to compensate intermediaries for a variety of administrative and shareholders services relating to investments by their customers in the Fund. The fees paid by the Distributor to intermediaries may be calculated based on the gross sales price of shares sold by an intermediary, the net asset value of shares held by the customers of the intermediary, or otherwise. These fees may, but are not normally expected to, exceed in the aggregate 0.50% of the average net assets of the fund attributable to a particular intermediary on an annual basis. The Distributor may also provide intermediaries with additional cash and non-cash compensation, which may include financial assistance to intermediaries in connection with conferences, sales or training programs for their employees, seminars for the public and advertising campaigns, technical and systems support, attendance at sales meetings and reimbursement of ticket charges. In some instances, these incentives may be made available only to intermediaries whose representatives have sold or may sell a significant number of shares. Intermediaries may receive different payments, based on a number of factors including, but not limited to, reputation in the industry, sales and asset retention rates, target markets, and customer relationships and quality of service. No one factor is determinative of the type or amount of additional compensation to be provided. Financial intermediaries that sell Funds shares may also act as a broker or dealer in connection with execution of transactions for the Funds portfolio. The Fund and the Adviser have adopted procedures to ensure that the sales of the Funds shares by an intermediary will not affect the selection of brokers for execution of portfolio transactions. Not all mutual funds pay the same amount to the intermediaries who sell their mutual funds. Differences in compensation to intermediaries may create a financial interest for an intermediary to sell shares of a particular mutual fund, or the mutual funds of a particular family of mutual funds. Before purchasing shares of any Fund, you should ask your intermediary or its representative about the compensation in connection with the purchase of such shares, including any revenue sharing payments it receives from the Distributor. 63 For more detailed information, see the Statement of Additional Information (SAI), which is legally a part of and is incorporated by reference into this Prospectus. Additional information about the investments is available in the Funds annual and semi-annual reports to shareholders. In the Funds annual reports, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during its last fiscal year. < Call Van Eck at 1.800.826.1115, or visit the Van Eck Web site at www.vaneck.com to request, free of charge, the annual or semi-annual reports, the SAI, information regarding applicable sales loads, breakpoint discounts, reduced or waived sales charges and eligibility minimums, or other information about the Fund. < Information about the Fund (including the SAI) can also be reviewed and copied at the Securities and Exchange Commission (SEC) Public Reference Room in Washington, D.C. Information about the operation of the Public Reference Room may be obtained by calling 1.202.942.8090. < Reports and other information about the Fund are available on the EDGAR Database on the SECs Internet site at http://www.sec.gov. In addition, copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SECs Public Reference Section, Washington, D.C. 20549-0102. SEC REGISTRATION NUMBER: 811-0429700066347 PROSPECTUS June 1, 2009 Van Eck Funds Class I (Institutional Class) Multi-Manager Alternatives FundClass I: VMAIX These securities have not been approved or disapproved either by the Securities and Exchange Commission (SEC) or by any State Securities Commission. Neither the SEC nor any State Commission has passed upon the accuracy or adequacy of this prospectus. Any claim to the contrary is a criminal offense. Transfer Agent:DST Systems, Inc.P.O. Box 218407Kansas City, Missouri 64121-8407 TABLE OF CONTENTS I. Multi-Manager Alternatives Fund (Class I) 4 II. Additional Investment Strategies 29 III. Shareholder Information 35 VAN ECK FUNDS (THE TRUST), IS A REGISTERED INVESTMENT COMPANY COMPRISED OF FOUR SEPARATE SERIES. THIS PROSPECTUS PERTAINS TO ONE SERIES OF THE TRUST: MULTI-MANAGER ALTERNATIVES FUND (THE FUND). OTHER SERIES (EMERGING MARKETS FUND, GLOBAL HARD ASSETS FUND AND INTERNATIONAL INVESTORS GOLD FUND) ARE OFFERED IN A SEPARATE PROSPECTUS. VAN ECK ASSOCIATES CORPORATION SERVES AS INVESTMENT ADVISER (THE ADVISER) TO EACH SERIES OF THE TRUST. THE FUND OFFERS TWO CLASSES OF SHARES: CLASS A AND CLASS I. THIS PROSPECTUS PROVIDES INVESTORS WITH RELEVANT INFORMATION ABOUT THE FUNDS CLASS I SHARES. A SEPARATE PROSPECTUS OFFERS INFORMATION REGARDING THE FUNDS CLASS A SHARES. THE FUNDS SEPARATE SHARE CLASSES HAVE DIFFERENT EXPENSES; AS A RESULT, THEIR INVESTMENT PERFORMANCES WILL DIFFER. INVESTORS SHOULD CONSIDER WHICH CLASS IS BEST SUITED FOR THEIR INVESTMENT NEEDS. 3 I. MULTI-MANAGER ALTERNATIVES FUND (CLASS I) INVESTMENT OBJECTIVE The Multi-Manager Alternatives Fund seeks to achieve consistent absolute (positive) returns in various market cycles. The Funds objective is fundamental and may only be changed with the approval of shareholders. PRINCIPAL INVESTMENT STRATEGIES The Fund pursues its objective by allocating its assets among (i) investment sub-advisers (the Sub-Advisers) with experience in managing absolute return strategies, and (ii) affiliated and unaffiliated funds, including open end and closed end funds and exchange traded funds (ETFs), which employ a variety of investment strategies, including absolute return strategies (collectively, the Underlying Funds). Absolute return strategies are intended to provide absolute (positive) returns in various market cycles by exploiting disparities or inefficiencies in markets, geographical areas and companies, taking advantage of anticipated price movements up and/or down of securities and markets, or benefiting from cyclical relationships or special situations (such as reorganizations). The main absolute return strategies that may be employed by the Sub-Advisers and certain Underlying Funds include: DIRECTIONAL AND TACTICAL STRATEGIES Directional and tactical strategies seek to exploit broad market trends in equities, interest rates or commodity prices. These strategies may include: Long/Short Equity : A long/short strategy seeks to invest in securities believed to be undervalued or offer high growth opportunities while also attempting to reduce overall market risk or take advantage of an anticipated decline in the price of an overvalued company or index by using short sales or options on common stocks or indexes to hedge risk. These strategies may also use derivatives, including options, financial futures and options on futures. Long and short positions may not be invested in equal dollars and, as such, may not seek to neutralize general market risks. Long-Only : A long-only strategy seeks to invest in stocks that are believed to have appreciation potential. These strategies may concentrate in certain markets, industries or geographical areas. These strategies are primarily managed for absolute return and to assess risk and opportunity on an absolute, not an index-relative basis. Short-Only : A short-only strategy seeks to identify securities that are expected to depreciate in value. In a short sale, the Fund borrows an equity security from a broker, and then sells it. If the value of the security goes down, the Fund can buy it back in the market and return it to the broker, 4 making a profit. These strategies may be employed to hedge or offset long-only equity strategies of similar size in assets and volatility. Long/Short Credit & Fixed Income : A long/short credit strategy combines long and short positions in debt securities of domestic and foreign governments, agencies, and companies of all maturities and qualities, including high yield (junk bonds) and Treasury Inflation-Protected Securities (TIPS), ETFs and emerging market debt. These strategies may invest in mortgage-backed securities, collateralized mortgage obligations, asset-backed securities and other mortgage related securities. Strategies may focus on short positions by utilizing instruments to anticipate the decline in the price of an overvalued security or type of security. Such hedging instruments could include individual bonds or related stocks, futures contracts or other instruments. Global Macro and Emerging Markets : Global macro and emerging markets seek to profit from directional changes in currencies, stock markets, commodity prices and market volatility. Global macro strategies may utilize positions held through individual securities, ETFs, derivative contracts, swaps or other financial instruments linked to major market, sector or country indices, fixed income securities, currencies and commodities. These strategies may invest in a limited number of securities, issuers, industries or countries which may result in higher volatility. EVENT-DRIVEN STRATEGIES Event-driven strategies seek to benefit from price movements caused by anticipated corporate events, such as mergers, acquisitions, spin-offs or other special situations. These strategies may include: Distressed Securities : Investing in the securities of issuers in financial distress based upon the expectations of the manager as to whether a turnaround may materialize. Special Situations : Investing in the securities of issuers based upon the expectations of the manager as to whether the price of such securities may change in the short term due to a special situation, such as a stock buy-back, spin-off, bond upgrade or a positive earnings report. Merger Arbitrage : Seeking to exploit price differentials in the shares of companies that are involved in announced corporate events, such as mergers, by assessing the likelihood that such events will be consummated as proposed. 5 MULTI-MANAGER ALTERNATIVES FUND (CLASS I) (continued) ARBITRAGE STRATEGIES Arbitrage strategies seek to exploit price differences in identical, related or similar securities on different markets or in different forms so as to minimize overall market risk. These strategies may include: Fixed Income or Interest Rate Arbitrage : Buying and shorting different debt securities and/or futures contracts, including interest rate swap arbitrage, U.S. and non-U.S. bond arbitrage. Convertible Arbitrage : Seeking to exploit price differentials in the convertible bond markets by buying the convertible bond, and shorting the common stock, of the same company. Pairs Trading : Certain securities, often competitors in the same sector, are sometimes correlated in their day-to-day price movements. If the performance link breaks down, i.e., one stock trades up while the other traded down, a manager may sell the outperforming stock and buy the underperforming one, based on the assumption that the spread between the two would eventually converge. This may help to hedge against market and sector risk. Equity Market Neutral : A market neutral strategy combines long and short equity positions to seek to keep its exposure to overall market risk very low. Such strategies take long positions in those securities believed to have attractive appreciation potential and short positions in those securities believed to have depreciation potential. These strategies are typically constructed to attempt to be beta-neutral and attempt to control one or more industry, sector, market capitalization and other potential market bias exposures. The Adviser determines the allocation of the Funds assets among the various Sub-Advisers and Underlying Funds. The Adviser has retained Explorer Alternative Management, LLC (Explorer) to act as a Sub-Adviser to the Fund and to assist it in determining the appropriate allocation of the Funds assets among the Funds other Sub- Advisers as well as Underlying Funds. Explorer will not directly manage assets of the Fund. In selecting and weighting investment options, the Adviser seeks to identify Sub-Advisers and Underlying Funds which, based on their investment styles and historical performance, have the potential, in the opinion of the Adviser, to perform independently of each other and achieve positive risk-adjusted returns in various market cycles. This is referred to as low correlation. The degree of correlation of any given investment strategy of a Sub-Adviser or an Underlying Fund will, with other investment strategies and the market as a whole, vary as a result of market conditions and other factors, and some 6 Sub-Advisers and Underlying Funds will have a greater degree of correlation with each other and with the market than others. By allocating its assets among a number of investment options, the Fund seeks to achieve diversification, less risk and lower volatility than if the Fund utilized a single manager or a single strategy approach. The Fund is not required to invest with any minimum number of Sub-Advisers or Underlying Funds, and does not have minimum or maximum limitations with respect to allocations of assets to any Sub-Adviser, investment strategy or market sector. The Adviser may change the allocation of the Funds assets among the available investment options, and may add or remove Sub-Advisers, at any time. For a variety of reasons, including capacity and regulatory limitations, not all the Sub-Advisers may be available to the Fund if it chooses to use them in the future. Each Sub-Adviser is responsible for the day-to-day management of its allocated portion of Fund assets. The Adviser has ultimate responsibility, subject to the oversight of the Board of Trustees of the Fund, to oversee the Sub-Advisers, and to recommend their hiring, termination and replacement. Explorer will assist the Adviser in the Sub-Adviser selection and monitoring process. The Adviser may hire and terminate Sub-Advisers in accordance with the terms of an exemptive order obtained by the Fund and the Adviser from the SEC, under which the Adviser is permitted, subject to supervision and approval of the Board of Trustees, to enter into and materially amend sub-advisory agreements without seeking shareholder approval. The Adviser will furnish shareholders of the Fund with information regarding a new Sub-Adviser within 90 days of the hiring of the new Sub-Adviser. Currently, in addition to the sub-advisory agreement with Explorer, the Adviser has entered into sub-advisory agreements with the following seven Sub-Advisers with respect to the Fund. Below is a description of each Sub-Advisers investment style. The Fund may select a variation of these strategies or another strategy offered by the Sub-Advisers: ¡ Clutterbuck Capital Management LLC employs an opportunistic, low exposure long/short credit strategy. ¡ Columbus Circle Investors employs a long/short equity strategy in health care stocks. ¡ Dix Hills Partners, LLC employs a directional trading strategy in Treasury bonds of various maturities. ¡ Lazard Asset Management LLC employs a long-biased global asset allocation strategy. 7 MULTI-MANAGER ALTERNATIVES FUND (CLASS I) (continued) ¡ Martingale Asset Management, L.P. employs a long/short equity strategy. ¡ PanAgora Asset Management, Inc. employs a quantative fixed income long/short strategy. ¡ Tetra Capital Management, LLC employs a long/short primarily U.S. equity strategy. As of the date of this Prospectus, the Funds assets have not yet been allocated among the Sub-Advisers. Each Underlying Fund invests its assets in accordance with its investment strategy. The Fund may invest in Underlying Funds in excess of the limitations under the Investment Company Act of 1940, as amended (the 1940 Act), pursuant to either an exemptive order obtained by the Fund and the Adviser from the SEC or an exemptive order obtained by an Underlying Fund from the SEC and consistent with the conditions specified in such order. Investments in the securities of Underlying Funds involve duplication of advisory fees and certain other expenses. By investing in an Underlying Fund, the Fund becomes a shareholder of that Underlying Fund. As a result, the Funds shareholders will indirectly bear the Funds proportionate share of the fees and expenses paid by shareholders of the Underlying Fund, in addition to the fees and expenses the Funds shareholders directly bear in connection with the Funds own operations. To minimize the duplication of fees, the Adviser has agreed to waive the management fee it charges to the Fund by any amount it collects as a management fee from an Underlying Fund managed by the Adviser, as a result of an investment of the Funds assets in such Underlying Fund. In addition to Sub-Advisers and Underlying Funds, the Fund may invest indirectly in strategies or managers through securities, funds, notes, certificates, options, swaps or other derivative instruments, including instruments indexed to baskets of underlying funds. The Funds assets will be primarily invested in common stock, convertible or non-convertible preferred stock, and fixed-income securities of U.S. and foreign governments, semi-government, their agencies and instrumentalities, non-governmental organizations, supra-national organizations and companies, including those in or that have operations in emerging markets. The Fund may invest in foreign securities, depositary receipts and shares relating to foreign securities. The Fund may also invest in rights, warrants, forward, futures and options contracts and other derivative securities; and enter into equity, interest rate, index and currency rate swap agreements. 8 In addition, the Fund may invest in funds that seek to track investable hedge fund indices; directly and indirectly in commodities; make direct investments in equity interests in trusts, partnerships, joint ventures and other unincorporated entities or enterprises; and invest in securities of companies in initial public offerings. A portion of the Funds assets may be invested in cash, cash equivalents, or in money market funds. The Fund may take temporary defensive positions in high quality, U.S. short-term debt securities or other money market instruments in response to adverse market, economic, political or other conditions or to enable the Fund to implement an investment strategy quickly. To the extent that the Fund takes a temporary defensive position, it will not be pursuing its objective. For purposes of any investment restrictions, percentage limitations apply at the time of investment, and a later increase or decrease in percentage resulting from a change in value of portfolio securities or amount of net assets will not be considered a violation of the restriction. For more information about investment strategies and associated risks, see the Additional Investment Strategies section. 9 PRINCIPAL RISKS PRINCIPAL RISKS There is no assurance that the Fund will achieve its investment objective. The Funds share price will fluctuate with changes in the market value of the Funds portfolio securities. When you sell Fund shares, they may be worth less than what you paid for them and, accordingly, you can lose money investing in the Fund. AGGRESSIVE STRATEGIES Definition The Fund, the Sub-Advisers and the Underlying Funds may use aggressive investment strategies, including absolute return strategies, that are riskier than those used by typical mutual funds. Risk If the Fund and Sub-Advisers are unsuccessful in applying these investment strategies, the Fund and you may lose more money than if you had invested in another mutual fund that did not invest aggressively. Given the Funds emphasis on aggressive strategies and investment techniques, and the possible concentration of the Funds assets in certain sectors and geographical regions, an investment in the Fund should be considered part of an overall investment program, rather than a complete investment program. Because the Funds investment selections are designed to achieve low correlation with securities markets, the return and net asset value of the Fund may deviate from overall market returns to a greater degree than those of traditional mutual funds. 10 ARBITRAGE TRADING RISKS Definition The Sub-Advisers may engage in transactions that attempt to exploit price differences of identical, related or similar securities on different markets or in different forms. Risk The underlying relationships between securities in which the Fund takes investment positions may change in an adverse manner, in which case the Fund may realize losses. For example, merger arbitrage strategies generally involve purchasing the shares of an announced acquisition target company at a discount to their expected value upon completion of the acquisition and selling short the acquirers securities. If an acquisition is called off or otherwise not completed, the Fund may realize losses on the shares of the target company it acquired and on its short position in the acquirers securities. BORROWING; LEVERAGE RISK Definition Borrowing to invest more is called leverage. The Fund may borrow, provided that the amount of borrowing is no more than one third of the net assets of the Fund plus the amount of all borrowings. The Fund is required to be able to restore borrowing to its permitted level asset within three days, if it should increase to more than one-third as stated above, including by selling securities, even if the sale hurts the Funds investment performance. The Fund expects to borrow only through negotiated loan agreements with commercial banks or other institutional lenders. Risk Leverage exaggerates the effect of rises or falls in prices of securities bought with borrowed money. Borrowing also costs money, including fees and interest. 11 PRINCIPAL RISKS (continued) COMMON STOCKS Definition Common stocks are securities representing equity ownership in a corporation. Risk A principal risk of investing in the Fund is associated with its common stock investments. In general, stock values fluctuate in response to activities specific to the company as well as general market, economic and political conditions. These prices can fluctuate widely in response to these factors. CONVERTIBLE SECURITIES Definition A convertible security is a security that can be exchanged for a specified amount of another, generally related security, at the option of the issuer and/or the holder. Risk The Funds investments in convertible securities subject the Fund to the risks associated with both fixed-income securities and common stocks. To the extent that a convertible securitys investment value is greater than its conversion value, its price will be likely to increase when interest rates fall and decrease when interest rates rise, as with a fixed-income security. If the conversion value exceeds the investment value, the price of the convertible security will tend to fluctuate directly with the price of the underlying equity security. 12 DERIVATIVES AND STRUCTURED NOTES Definition Derivatives are financial instruments, such as swaps, options, warrants, futures contracts, currency forwards and structured notes, whose values are based on the value of one or more indicators, such as a security, asset, currency, interest rate, or index. The Fund may use leveraged or unleveraged index-linked notes, which are derivative debt instruments with principal and/or coupon payments linked to the value of a specific index. These notes are sometimes referred to as structured notes because the terms of these notes may be structured by the issuer and the purchaser of the note. Risk Derivatives are subject to a number of risks, such as potential changes in value in response to market developments or as a result of the counterpartys credit quality and the risk that a derivative transaction may not have the effect the Adviser anticipated. Derivatives also involve the risk of mispricing or improper valuation and the risk that changes in the value of a derivative may not correlate perfectly with the underlying indicator. Derivative transactions can create investment leverage and may be highly volatile. Many derivative transactions are entered into over the counter (not on an exchange or contract market); as a result, the value of such a derivative transaction will depend on the ability and the willingness of the Funds counterparty to perform its obligations under the transaction. If a counterparty were to default on its obligations, the Funds contractual remedies against such counterparty may be subject to bankruptcy and insolvency laws, which could affect the Funds rights as a creditor (e.g., the Fund may not receive the net amount of payments that it is contractually entitled to receive). A liquid secondary market may not always exist for the Funds derivative positions at any time. For a complete discussion of the kinds of derivatives in which the Fund may invest, and of their risks, please see the Funds Statement of Additional Information (SAI). 13 PRINCIPAL RISKS (continued) DEFENSIVE INVESTING Definition Defensive investing is a deliberate, temporary shift in portfolio strategy which may be undertaken when markets start behaving in volatile or unusual ways. The Fund may, for temporary defensive purposes, invest a substantial part of its assets in bonds of the U.S. or foreign governments, certificates of deposit, bankers acceptances, shares of money market funds, high grade commercial paper, and/or repurchase agreements. At such times, the Fund may have all of its assets invested in a single country or currency. Risk When the Fund has invested defensively in low-risk, low-return securities, it may miss an opportunity for profit in its normal investing areas. The Fund may not achieve its investment objective during periods of defensive investing. DIRECT INVESTMENTS Definition Direct investments are investments made directly with an enterprise through a shareholder or similar agreementsnot through publicly traded shares or interests. Direct investments may involve high risk of substantial loss. Such positions may be hard to sell, because they are not listed on an exchange and the prices of such positions may be unpredictable. Risk A direct investment price as stated for valuation may not be the price the Fund could actually get if it had to sell. Private issuers do not have to follow all the rules of public issuers. The Board of Trustees considers direct investments illiquid and will aggregate direct investments with other illiquid investments under the illiquid investing limits of the Fund. 14 DISTRESSED SECURITIES Definition Distressed securities are securities of issuers which have defaulted on their obligations or have filed for bankruptcy protection or are trading at prices that suggest a significant possibility of default. Risk Distressed securities are at high risk for default. If a distressed issuer defaults, the Fund may experience legal difficulties and negotiations with creditors and other claimants. The Fund may recover none or only a small percentage of its investment or have a time lag between when an investment is made and when the value of the investment is realized. The legal and other monitoring costs that are involved in protecting the value of the Funds claims may result in losses as well. Distressed securities may be illiquid. EMERGING MARKETS SECURITIES Definition Emerging markets securities are securities of companies that are primarily located in developing countries. (See Foreign Securities on page 17 for basic information on foreign investment risks.) Risk Investments in emerging markets securities are exposed to a number of risks that may make these investments volatile in price or difficult to trade. Political risks may include unstable governments, nationalization, restrictions on foreign ownership, laws that prevent investors from getting their money out of a country and legal systems that do not protect property rights as well as the laws of the U.S. Market risks may include economies that concentrate in only a few industries, securities issues that are held by only a few investors, limited trading capacity in local exchanges and the possibility that markets or issues may be manipulated by foreign nationals who have inside information. 15 PRINCIPAL RISKS (continued) EVENT-DRIVEN INVESTING Definition Event-driven investing focuses on companies involved in (or the target of) acquisition attempts or tender offers or companies involved in work-outs, liquidations, spinoffs, reorganizations, bankruptcies and similar transactions; or markets or companies in the midst of a period of economic or political instability. Risk The transaction in which such a business enterprise is involved may either be unsuccessful, take considerable time or may result in a distribution of cash or a new security, the value of which may be less than the purchase price to the Fund of the security or other financial instrument in respect of which the distribution is received. Similarly, if an anticipated transaction does not in fact occur, the Fund may be required to sell its investment at a loss. Risk of default as to debt securities and bankruptcy or insolvency with respect to equity securities, can result in the loss of the entire investment in such companies. FIXED-INCOME SECURITIES Definition Fixed-income securities may include bonds and other forms of debentures or obligations. When an issuer sells debt securities, it sells them for a certain price, and for a certain term. Over the term of the security, the issuer promises to pay the buyer a certain rate of interest, then to repay the principal at maturity. Fixed-income securities are also bought and sold in the secondary marketthat is, they are traded by people other than their original issuers. Risk All debt securities are subject to two types of risk: credit risk and interest rate risk. Credit risk refers to the possibility that the issuer of a security will be unable to make interest payments and repay the principal on its debt. Interest rate risk refers to fluctuations in the value of a debt security resulting from changes in the general level of interest rates. When the general level of interest rates goes up, the prices of most debt securities go down. When the general level of interest rates goes down, the prices of most debt securities go up. 16 FOREIGN SECURITIES Definition Foreign securities are securities issued by foreign companies, traded in foreign currencies or issued by companies with most of their business interests in foreign countries. Risk Foreign investing involves greater risks than investing in U.S. securities. These risks include: exchange rate fluctuations and exchange controls; less publicly available information; more volatile or less liquid securities markets; and the possibility of arbitrary action by foreign governments, including the takeover of property without adequate compensation or imposition of prohibitive taxation, or political, economic or social instability. Foreign accounting can be differentand less revealingthan American accounting practices. There is generally less information available regarding foreign issuers than U.S. issuers, and foreign regulation of stock exchanges may be inadequate or irregular. Foreign securities also may have varying tax consequences (see the section entitled Taxes in the SAI). Some of these risks may be reduced when the Fund invests indirectly in foreign issues through American Depositary Receipts (ADRs), European Depositary Receipts (EDRs), American Depositary Shares (ADSs), Global Depositary Shares (GDSs), and other securities which are traded on larger, recognized exchanges and in stronger, more recognized currencies. Russia: The Fund will invest only in those Russian companies whose registrars have contracted to allow the Funds Russian sub-custodian to inspect share registers and to obtain extracts of share registers through regular audits. These procedures may reduce the risk of loss, but there can be no assurance that they will be effective. 17 PRINCIPAL RISKS (continued) INDUSTRY CONCENTRATION Definition As part of its investment strategy, the Fund may invest a substantial portion of its assets in securities of companies in a particular industry. Risk For example, one of the Sub-Advisers strategies focuses on health care stocks. The health care industry is subject to regulatory action by a number of private and governmental agencies, including federal, state and local governmental agencies. A major source of revenues for the health care industry is payments from Medicare and Medicaid programs. As a result, the industry is sensitive to legislative changes and reductions in governmental spending for such programs. Numerous other factors may also affect the industry, such as general and local economic conditions, demand for services, expenses (including malpractice insurance premiums) and competition among health care providers. As such, the securities of companies in the industry may exhibit greater price volatility than those of companies in other industries. INVESTMENTS IN UNDERLYING FUNDS Definition The performance and risks of the Fund will directly correspond to the performance and risks of the Underlying Funds in which it invests and the securities held by the Underlying Funds. Risk To the extent that the Fund invests more of its assets in one Underlying Fund than another, the Fund will have greater exposure to the risks of that Underlying Fund. The Underlying Funds will not necessarily make consistent investment decisions. One Underlying Fund may buy the same security that another Underlying Fund is selling. The Fund would indirectly bear the costs of both trades. Because the Fund indirectly pays a portion of the expenses incurred by the Underlying Funds, an investment in the Fund entails more direct and indirect expenses than a direct investment in the Underlying Funds. As the Funds allocations among the Underlying Funds change from time to time, or to the extent that the expense ratios of the Underlying Funds change, the average operating expenses borne by the Fund may increase or decrease. 18 LOW RATED FIXED-INCOME SECURITIES(JUNK BONDS) Definition Low rated fixed income securities include debt securities, foreign and domestic, rated below investment grade by ratings services as well as non-rated fixed income securities. Risk These securities are also called junk bonds. In the market, they can behave somewhat like stocks, with prices that can swing widely in response to the health of their issuers and to changes in interest rates. They also bear the risk of untimely payment. By definition, they involve more risk of default than do higher- rated issues. Additionally, evaluating credit risk for non-U.S. debt securities involves greater uncertainty because credit rating agencies throughout the world have different standards, making comparisons across countries difficult. The market for international, non-investment grade debt securities is thinner and less active than that for higher-rated securities, which can adversely affect the prices at which securities are sold. In addition, adverse publicity and investor perceptions about international, non-investment grade debt securities, whether or not based on fundamental analysis, may be a contributing factor in a decrease in the value and liquidity of such securities. 19 PRINCIPAL RISKS (continued) MULTIPLE INVESTMENT SUB-ADVISERS Definition The Fund pursues its objective by, among other things, allocating its assets among investment sub-advisers. Risk The Sub-Advisers make their trading decisions independently, and, as a result, it is possible that one or more Sub-Advisers may take positions in the same security or purchase/sell the same security at the same time without aggregating their transactions. This may cause unnecessary brokerage and other expenses to the Fund. Each Sub-Adviser uses a particular style or set of styles to select investments for the Fund. Those styles may be out of favor or may not produce the best results over the investment time periods. In addition, Sub-Advisers may base their investment decisions on analyses of historic relationships, correlations, assumptions, relative values or the occurrence of certain events that may be disrupted, fail to exist or materialize or affected by factors or events that the Sub-Adviser failed to consider or anticipate. Investment strategies and Sub-Advisers whose performance has historically been non-correlated or demonstrated low correlations to one another or to major world financial market indices may become correlated at certain times, such as during a liquidity crisis in global financial markets. Under these circumstances, absolute return and hedging strategies may cease to function as anticipated. NON-DIVERSIFICATION RISK Definition Non-diversified funds may invest in fewer assets or in larger proportions of the assets of single companies or industries. Risk Greater concentration of investments in non-diversified funds in which the Fund may invest may make those funds more volatile than diversified funds. A decline in the value of those investments would cause the Funds overall value to decline to a greater degree. 20 OPTIONS Definition The Fund may purchase and sell (write), for hedging and other purposes (such as creating synthetic positions) call and put options on domestic and foreign securities, foreign currencies, stock and bond indices, financial futures contracts, commodity futures contracts and other investments. The Fund may invest in options which are either listed on a domestic securities exchange or traded on a recognized foreign exchange. In addition, the Fund may purchase or sell over-the-counter options for dealers or banks to hedge securities or currencies as approved by the Board of Trustees. In general, exchange traded options are third party contracts with standardized prices and expiration dates. Over-the-counter options are two party contracts with price and terms negotiated by the buyer and seller, are generally considered illiquid, and will be subject to the limitation on investments in illiquid securities. Risk The Fund may write, sell (write) covered call or put options. An options transaction involves the writer of the option, upon receipt of a premium, giving the right to sell (call option) or buy (put option) an underlying asset at an agreed-upon exercise price. The holder of the option has the right to purchase (call option) or sell (put option) the underlying asset at the exercise price. If the option is not exercised or sold, it becomes worthless at its expiration date and the premium payment is lost to the option holder. As the writer of an option, the Fund keeps the premium whether or not the option is exercised. When the Fund sells a covered call option, which is a call option with respect to which the Fund owns the underlying assets, the Fund may lose the opportunity to realize appreciation in the market price of the underlying asset, or may have to hold the underlying asset, which might otherwise have been sold to protect against depreciation. A covered put option written by the Fund exposes it during the term of the option to a decline in the price of the underlying asset. A put option sold by the Fund is covered when, among other things, cash or short-term liquid securities are placed in a segregated account to fulfill the obligations 21 PRINCIPAL RISKS (continued) undertaken. Covering a put option sold does not reduce the risk of loss. In addition, the use of options involves the risk that a loss may be sustained as a result of the failure of the writer of the option contract to sell or buy the underlying security. PORTFOLIO TURNOVER Definition The Fund may engage in active and frequent trading of its portfolio securities. Risk A portfolio turnover rate of 200%, for example, is equivalent to the Fund buying and selling all of its securities two times during the course of the year. A high portfolio turnover rate (over 100%) could result in higher brokerage costs and an increase in taxable capital gains distributions to the shareholders. See the sections on Dividends and Capital Gains and Federal Income Taxes. SHORT SALES Definition In a short sale, the Fund borrows an equity security from a broker, then sells it. Risk If the value of the security goes down, the Fund can buy it back in the market and return it to the broker, making a profit. The Fund may also short-against-the-box, which is a short sale of a security that the Fund owns, for tax or other purposes. If the value of the security goes up, then if the Fund does not hold this security, the Fund will have to buy it back in the market at a loss to make good on its borrowing. Because there is theoretically no limit to the amount of the increase in price of the borrowed security, the Funds risk of loss on a short sale is potentially unlimited. The Fund is required to cover its short sales with collateral by depositing cash, U.S. government securities or other liquid high-quality securities in a segregated account. The total value of the assets deposited as collateral will not exceed 50% of the Funds net assets. 22 SWAP AGREEMENTS Definition Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year. In a standard swap transaction, two parties agree to exchange the returns earned on specific assets, such as the return on, or increase in value of, a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a basket of securities representing a particular index. The Fund calculates it obligations under the swap on the net amount to be paid or received based on the relative values of the positions held by each party. Swaps do not involve the delivery of securities, other underlying assets or principal. Risk Accordingly, the risk of loss with respect to swaps is limited to the net amount of payments that the Fund is contractually obligated to make. Currency swaps usually involve the delivery of the entire principal value of one designated currency in exchange for the other designated currency. Therefore, the entire principal value of a currency swap is subject to the risk that the other party to the swap will default on its contractual delivery obligations. If there is a default by the counterparty, the Fund may have contractual remedies pursuant to the agreements related to the transaction. A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counterparty. OTHER RISKS The performance of the Fund also will depend on whether or not the Adviser is successful in applying the Funds investment strategies. The Fund is also subject to other risks from its permissible investments. For more information about these risks, see the Additional Investment Strategies section. 23 FUND PERFORMANCE As the Fund has less than one calendar year of operating history, there is no performance information available at this time. PAST PERFORMANCE OF A SIMILARLY MANAGED FUND Van Eck Worldwide Multi-Manager Alternatives Fund, formerly known as Worldwide Absolute Return Fund, (Worldwide Multi-Manager Alternatives Fund) is a mutual fund with the same investment objective as the Fund that is managed by the Adviser using investment policies and strategies substantially similar, although not necessarily identical, to those of the Fund. The performance information below compares the performance of Initial Class shares of Worldwide Multi-Manager Alternatives Fund to the performance of relevant broad-based market indices. Unlike the Fund, Worldwide Multi-Manager Alternatives Fund is offered only as an investment option for variable life and variable annuity insurance contracts. Although the Fund is managed in a manner substantially similar to that of Worldwide Multi-Manager Alternatives Fund, the performance of the Fund can be expected to differ from the performance of the Worldwide Multi-Manager Alternatives Fund because of, among other things, differences in their cash flows, fees and expenses (including sales loads and similar charges), portfolio sizes, positions in specific securities and positions with Sub-Advisers. The performance presented below reflects the impact of the total operating expenses of Worldwide Multi-Manager Alternatives Fund, which may differ from the total operating expenses of the Fund. For the fiscal year ended December 31, 2008, the Initial Class shares of Worldwide Multi-Manager Alternatives Fund had a total annual operating expense ratio (net of any fee waivers and expense reimbursements by the Adviser, and excluding the fees and expenses incurred indirectly through investments in other mutual funds) of 3.24%. The performance figures for Worldwide Multi-Manager Alternatives Fund assume the reinvestment of all distributions, but do not reflect the deduction of any fees or charges that are imposed by insurance companies in connection with the sale of variable contracts. If the insurance fees or charges were included, the performance results would be lower. Unlike the Fund, shares of Worldwide Multi-Manager Alternatives Fund are not subject to a sales load. Worldwide Multi-Manager Alternatives Fund is managed by the same management team of the Adviser that manages the Fund and Worldwide Multi-Manager Alternatives Fund has retained substantially the same Sub-Advisers as the Fund. During the performance period identified below, the number and types of investment strategies pursued by the Worldwide Multi-Manager Alternatives Fund (and the number and identity of the sub-advisers 24 utilized to implement such strategies) was constrained by the size of such fund and the minimum investment requirements of its sub-advisers. In addition, the specific sub-advisers utilized from time to time by Worldwide Multi-Manager Alternatives Fund to implement its investment strategies have changed during the performance period identified below. The performance information presented does not represent the Funds performance and should not be considered a substitute for the Funds performance or a prediction of future performance of the Fund. The Funds performance may be higher or lower than the performance of the Worldwide Multi-Manager Alternatives Fund. The following chart shows the average annual total returns of the Worldwide Multi-Manager Alternatives Fund for the stated periods ended December 31, 2008: Worldwide Multi-Manager Alternatives Fund Average Annual Total Returns As of December 31, 2008 1 Year 5 Year Life of Fund Initial Class 1 Return Before Taxes -13.26 % -0.37 % -0.29 % Citigroup Three-Month U.S. Treasury Bill Index (reflects no deductions for fees, expenses or taxes) 2 1.80 % 3.10 % 2.85 % HFRX Global Hedge Fund Index (reflects no deductions for fees, expenses or taxes) 3 -23.25 % -1.61 % 0.04 % S&P® 500 (reflects no deductions for fees, expenses or taxes) 4 -36.99 % -2.19 % 1.67 % 1 Initial Class Inception Date: 5/1/03. 2 The Citigroup Three-Month U.S. Treasury Bill Index measures monthly return equivalents of yield averages that are not marked to market. The Index represents an average of the last three-month Treasury Bill issues, and returns are calculated on a monthly basis. 3 The HFRX Global Hedge Fund Index is designed to be representative of the overall composition of the hedge fund universe. It is comprised of eight strategies: convertible arbitrage, distressed securities, equity hedge, equity market neutral, event driven, macro, merger arbitrage, and relative value arbitrage. The strategies are asset weighted based on the distribution of assets in the hedge fund industry. 25 FUND PERFORMANCE (continued) 4 The S&P® 500 Index consists of 500 widely held common stocks, covering four broad sectors (industry, utilities, financials and transportation). It is a market value-weighted index (stock price times shares outstanding), with each stock affecting the Index in proportion to its market value. The Citigroup Three-Month U.S. Treasury Bill Index, the HFRX Global Hedge Fund Index and the S&P® 500 Index are unmanaged indices and include the reinvestment of all dividends, but do not reflect the deduction of fees, expenses or taxes that are associated with an investment in the Fund. The indices performance is not illustrative of the Funds performance. Indices are not securities in which investments can be made. 26 FUND EXPENSES This table shows certain expenses you may incur as an investor in the Fund, either directly or indirectly. Multi-Manager Alternatives Fund Shareholder Expenses (fees paid directly from your investment) Class I Maximum Sales Charge (imposed on purchases as a percentage of offering price) 0.00 % Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of the net asset value or purchase price) 0.00 % Annual Fund Operating Expenses (Expenses that are deducted from Fund assets) Management Fees 1 1.60 % Other Expenses 2 1.50 % Acquired fund fees and expenses (AFFE) 3 0.18 % Total Annual Fund Operating Expenses (including AFFE) 3.28 % 1 Pursuant to the Investment Advisory Agreement (Advisory Agreement), the Fund pays the Adviser a monthly fee at an annual rate of: (i) 1.00% of the Funds average daily net assets that are managed by the Adviser, and not by a Sub-Adviser, and that are invested in Underlying Funds; and (ii) 1.60% of the Funds average daily net assets with respect to all other assets of the Fund. 2 Other Expenses are based on estimated amounts for the current fiscal year and include dividends on securities sold short. 3 Acquired fund fees and expenses reflect the estimated amount of the fees and expenses incurred indirectly by the Fund through its investments in Underlying Funds. 4 The Adviser has contractually agreed to waive fees and reimburse certain operating expenses (excluding interest, dividends paid on securities sold short, trading expenses, taxes and extraordinary expenses) to the extent Total Annual Fund Operating Expenses exceed 2.15% of average daily net assets at least until April 30, 2010. The agreement to limit the Total Annual Fund Operating Expenses is limited to the Funds direct operating expenses and, therefore, does not apply to AFFE, which are indirect expenses incurred by the Fund through its investments in Underlying Funds. To minimize the duplication of fees, the Adviser has agreed to waive the management fee it charges to the Fund by any amount it collects as a management fee from an Underlying Fund managed by the Adviser, as a result of an investment of the Funds assets in such Underlying Fund. 27 FUND EXPENSES (continued) 5 The Fund indirectly pays a portion of the expenses incurred by the Underlying Funds. Acquired (Underlying) Fund Fees and Expenses is an estimated annualized expense ratio of the Underlying Funds, based upon a hypothetical allocation of the Funds assets among the Underlying Funds at fiscal year end and the historical expense ratio of the Underlying Funds based upon their most recent fiscal period, which are stated on a net basis. The actual indirect expenses incurred by a shareholder will vary based upon the Funds actual allocation of its assets among the Underlying Funds and the actual expenses of the Underlying Funds. Certain of the Underlying Funds have agreed to expense limitations that may be in effect for varying periods. 6 Excluding dividends paid on securities sold short expense and AFFE, the Total Annual Fund Operating Expenses would be 2.00%. The following table is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same, except for the first year which reflects the fee waiver/reimbursement undertaken by the Adviser. The illustration is hypothetical. Although your actual expenses may be higher or lower, based on these assumptions your costs would be: Expense Example 1 Year 3 Year Class I $ 331 $ 1,010 You would pay the following expenses if you did not redeem your shares Class I $ 331 $ 1,010 FUND EXPENSES The Fund bears all expenses of its own operations, other than those incurred by the Adviser or its affiliate under its Advisory Agreement with the Trust on behalf of the Fund. The Adviser may, from time to time, waive the management fee and/or agree to pay some or all expenses of the Fund. This has the effect of increasing the yield and total return of the Fund. The fees of the Sub-Advisers are paid by the Adviser. For a more complete description of Fund expenses, please see the SAI. 28 II. ADDITIONAL INVESTMENT STRATEGIES OTHER INVESTMENTS, INVESTMENT POLICIES, INVESTMENT TECHNIQUES AND RISKS. ASSET-BACKED SECURITIES Definition Asset-backed securities represent securitized pools of consumer loans and other assets unrelated to mortgages. Risk Asset-backed securities are subject to the risks associated with other debt securities. The asset backing the security may lose value, thereby making the security less secured. In addition, they are subject to the risk of prepayment, which is the possibility that the principal on the underlying loans may be paid earlier than expected, requiring the Fund to reinvest the proceeds at generally lower interest rates. Generally, prepayments will increase during a period of falling interest rates and decrease during a period of rising interest rates. The rate of prepayments also may be influenced by economic and other factors. Rates of prepayment that are faster or slower than expected by the Adviser could reduce the Funds yield, increase the volatility of the Fund and/or cause a decline in net asset value. COLLATERALIZED MORTGAGE OBLIGATIONS (CMOs) Definition CMOs are fixed-income securities which are backed by a group of mortgages. Risk CMOs are subject to the risks associated with other debt securities. In addition, like other asset- backed securities, CMOs are subject to the risk of prepayment. Please refer to the asset- backed securities section above for other risks. The asset backing the security may lose value, thereby making the security less secured. Issuers of CMOs may support interest and principal payments with insurance or guarantees. The Fund may buy uninsured or non-guaranteed CMOs equal in creditworthiness to insured or guaranteed CMOs. 29 ADDITIONAL INVESTMENT STRATEGIES (continued) FOREIGN CURRENCY TRANSACTIONS Definition Foreign currency transactions include the money issued by foreign governments and the contracts involved in buying and selling foreign currency in order to buy and sell foreign securities denominated in that currency. Risk Foreign currencies shift in value against the U.S. dollar. These relative price swings can make the return on an investment go up or down, entirely apart from the quality or performance of the investment itself. The Fund enters into various hedging contracts to buy and sell foreign currency, including futures contracts (see Derivatives and Structured Notes, page13). INDEXED COMMERCIAL PAPER Definition For hedging purposes only, the Fund may invest in commercial paper with the principal amount indexed to the difference, up or down, in value between two foreign currencies. The Fund segregates asset accounts with an equivalent amount of cash, U.S. government securities or other highly liquid securities equal in value to this commercial paper. Risk Principal may be lost, but the potential for gains in principal and interest may help the Fund cushion against the potential decline of the U.S. dollar value of foreign-denominated investments. At the same time, this commercial paper provides an attractive money market rate of return. LACK OF RELIABLE FINANCIAL INFORMATION Definition Emerging markets securities issuers are subject to different disclosure requirements than those of issuers in developed countries. Risk There may not be available reliable financial information which has been prepared and audited in accordance with U.S. or Western European generally accepted accounting principles and auditing standards. 30 LOANS OF PORTFOLIO SECURITIES Definition The Fund may lend its securities as permitted under the 1940 Act, including by participating in securities lending programs managed by broker-dealers. Broker-dealers must collateralize (secure) these borrowings in full with cash, U.S. government securities or high-quality letters of credit. Risk If a broker-dealer breaches its agreement either to pay for the loan, to pay for the securities or to return the securities, the Fund may lose money. MARKET RISK Definition Market risk is a risk common to the entire class of assets. An investment in the Fund involves Market Riskthe risk that securities prices may go up or down. The value of investments may decline over time because of economic changes or other events that impact large portions of the market. Risk Markets tend to run in cycles with periods when prices generally go up, known as bull markets, and periods when stock prices generally go down, referred to as bear markets. Stock prices may decline over short or even extended periods not only because of company-specific developments but also due to an economic downturn, a change in interest rates or a change in investor sentiment. Similarly, bond prices fluctuate in value with changes in interest rates, the economy and in the case of corporate bonds, the financial conditions of companies that issue them. In general, bonds decline in value when interest rates rise. While stocks and bonds may react differently to economic events, there are times when stocks and bonds both may decline in value simultaneously. 31 ADDITIONAL INVESTMENT STRATEGIES (continued) MARKET TIMING OF THE FUND Definition Market timing is an attempt to predict future market directions, typically by examining recent price, volume or economic data, and investing based on those predictions. Risk Although the Adviser uses reasonable efforts to deter short-term trading that may be harmful to a Fund, commonly referred to as market timing, the Adviser can give no guarantees that it will be able to detect or prevent shareholders from engaging in short-term trading. If the Adviser is unable to detect and prevent harmful short-term trading, the Fund may incur additional expenses, the Funds portfolio management process may be disrupted and long-term shareholders may be disadvantaged. PARTLY PAID SECURITIES Definition Partly paid securities are securities paid for on an installment basis. A partly paid security trades net of outstanding installment paymentsthe buyer takes over payments. Risk The buyers rights are typically restricted until the security is fully paid. If the value of a partly-paid security declines before the Fund finishes paying for it, the Fund will still owe the payments, but may find it hard to sell and as a result will incur a loss. REPURCHASE AGREEMENTS Definition In a repurchase agreement (a repo), the Fund acquires a security for a short time while agreeing to sell it back at a designated price and time. The agreement creates a fixed rate of return not subject to market fluctuations. The Fund enters into these agreements generally with member banks of the Federal Reserve System or certain non-bank dealers; these counterparties collateralize the transaction. Risk There is a risk of a counterparty defaulting on a repo, which may result in the Fund losing money. 32 SMALL AND MEDIUM CAPITALIZATION COMPANIES Definition Small and medium capitalization companies are those companies with a market capitalization below that of the top 200 companies by market capitalization principally traded in the U.S. These companies may have limited product lines, markets or financial resources or depend upon a few key employees. Risk Investments in securities of small and medium-sized companies involve greater risk than is customarily associated with investing in more established companies. These companies stocks may be more volatile and less liquid than the stocks of more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. WHEN-ISSUED DEBT SECURITIES Definition When-issued securities are debt securities that trade before issuance, but are delivered and paid for some time after issuance. Risk Principal and interest of a when-issued security may vary during the period between purchase and delivery so that its value, when the Fund takes possession of it, may be different than when the Fund committed to buy it. The Fund will maintain reserves of cash, U.S. government securities or other liquid high quality securities in a segregated account to offset purchases of when-issued securities. 33 ADDITIONAL INVESTMENT STRATEGIES (continued) PORTFOLIO HOLDINGS INFORMATION Generally, it is the Funds and Advisers policy that no current or potential investor, including any Fund shareholder, shall be provided information about the Funds portfolio on a preferential basis in advance of the provision of that information to other investors. A complete description of the Funds policies and procedures with respect to the disclosure of the Funds portfolio securities is available in the SAI. Limited portfolio holdings information for the Fund is available to all investors on the Van Eck website at www.vaneck.com. This information regarding the Funds top holdings and country and sector weightings, updated as of each month-end, is located on this website. Generally, this information is posted to the website within 30 days of the end of the applicable month and generally remains available on the website until new information is posted. The Fund reserves the right to exclude any portion of these portfolio holdings from publication when deemed in the best interest of the Fund, and to discontinue the posting of portfolio holdings information at any time, without prior notice. 34 III. SHAREHOLDER INFORMATION HOW TO BUY, SELL, EXCHANGE OR TRANSFER SHARES; HOW TO CHOOSE A CLASS OF SHARES; SALES CHARGES; HOUSEHOLDING; TAXES; DIVIDENDS AND CAPITAL GAINS AND MANAGEMENT OF THE FUND. (SEE THE SAI FOR ADDITIONAL INFORMATION). 1.
